                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


    JOHN DOE,                                     )
                                                  )
          Plaintiff,                              )
                                                  )
    v.                                            )   NO. 3:17-cv-01245
                                                  )   CHIEF JUDGE CRENSHAW
    BELMONT UNIVERSITY,                           )
                                                  )
          Defendant.                              )


                                 MEMORANDUM OPINION

         John Doe (“Doe”), a former Belmont University (“Belmont”) student, brings this action

arising out of Belmont’s investigation of accusations of sexual misconduct made against him by a

female student (“Student S.”). 1 Doe brought suit under Title IX of the Educational Amendments

Act of 1972, 20 U.S.C. § 1681 et seq. (“Title IX”), as well as Tennessee state law. On September

27, 2018, the Court dismissed all of Counts I, IV, IX, X, and most of Count II of the Complaint.

(Doc. Nos. 40, 41.) Now before the Court is Belmont’s Motion for Summary Judgment on all

remaining allegations of the Complaint. (Doc. No. 44.) Doe has responded in opposition (Doc. No.

50) and Belmont has replied (Doc. No. 58). The parties have filed statements of facts and responses

thereto (Doc. Nos. 51, 59) and numerous exhibits (Doc. Nos. 47-1 to 47-12, 48-1 to 48-9, 51-1 to

51-13, 63-1 to 63-12, 66-1 to 66-4.) In addition, Belmont has filed a Motion to Strike Exhibit A to

Doe’s Response (Doc. No. 60) that is opposed by Doe (Doc. No. 66). For the following reasons,

Belmont’s motions will be granted.




1
  Due to confidentiality concerns and the sensitive issues involved in this case, pseudonyms are
utilized to protect anonymity.



     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 1 of 51 PageID #: 1612
I.      Belmont’s Motion to Strike

        The Court must first resolve Belmont’s Motion to Strike because it will determine, in part,

the evidence before the Court for purposes of summary judgment. Belmont moves to strike Exhibit

A to Doe’s response to the motion for summary judgment because (1) Doe did not timely identify

that document without substantial justification and (2) his failure to do so resulted in harm when

Doe relied upon that document to oppose Belmont’s dispositive motion. Doe calls the motion

“strange.” It is not.

        As discussed at length in the Court’s Memorandum Opinion on Belmont’s motion for

judgment on the pleadings (Doc. No. 40), this case involves Belmont’s Sexual Misconduct Policy,

the relevant version of which was contained in the 2016-2017 Belmont Student Handbook (“Bruin

Guide”). Page 21 of the Bruin Guide contains specific language that is relevant to the disposition

of certain claims in this case. The Complaint, filed in 2017, did not attach the Bruin Guide, but

Belmont attached it in PDF version to its Amended Answer prior to filing the motion for judgment

on the pleadings. (Doc. No. 21-2.) Exhibit A to Doe’s summary judgment response is page 21 of

the Bruin Guide that is slightly different than the PDF version produced by Belmont so long ago.

Doe contends that this is the online version (i.e., “magazine version”) of the Bruin Guide that he

and his counsel have relied on since 2016. But Exhibit A is a December 8, 2018 screenshot of the

online version of the Bruin Guide. (See Doc. No. 63-1.) Doe has never before disclosed the

purported existence of any alternate version of Page 21 or any theory of liability relying on it. Doe

argues that, because Belmont should be familiar with its own materials, Doe cannot be at fault for

not disclosing his purported reliance on an alternate version of the Bruin Guide prior to his

response to the motion for summary judgment. As discussed below, the Court finds very

significant problems with Doe’s position.



                                                 2

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 2 of 51 PageID #: 1613
       Even if Doe had put Belmont on notice that he generally intended to rely on the Sexual

Misconduct Policy, at no point prior to the response to the motion for summary judgment did Doe

or his counsel disclose or describe the purported alternate page 21 (i.e., Exhibit A) or discuss any

legal theories based upon purported differences between versions of the Bruin Guide in existence

in 2016-2017. Doe did not identify the purported alternate page 21 in his initial disclosures or in

response to interrogatories concerning bases for liability. (Doc. No. 61.) Moreover, in the briefing

on the motion for judgment on the pleadings, Doe made no mention of any purported reliance on

a purported alternate version of the 2016 Bruin Guide even though the text of the Sexual

Misconduct Policy was at issue. (Doc. No. 26.)

       These failures to disclose in discovery and motion practice were compounded when Doe

was deposed. Counsel for Belmont asked Doe numerous questions regarding Belmont’s handling

of his investigation. (Doc. Nos. 61, 71.) At no point did Doe refer to the purported alternate Exhibit

A specifically (or even the “magazine version” of the Bruin Guide generally), nor did Doe espouse

a theory of liability based upon either. (Id.) This was particularly evident regarding Doe’s

negligence claims, where Exhibit A has the most potential impact. At his deposition, Doe

responded that, aside from the sanction he received, he could not think of any other asserted breach

of care. (Doc. No. 71.) In the response to the motion for summary judgment, citing Exhibit A for

the first time, Doe now argues a breach of care related to purportedly different versions of page 21

of the Bruin Guide. (See Doc. No. 50 at 18-20.)

       Equally compelling is that Belmont has – to put it mildly – substantially undermined Doe’s

claim that Exhibit A (i.e., the screenshot of page 21 of the Bruin Guide taken in December 2018)

was in existence in 2016. Counsel for Doe submitted a Declaration asserting, without any

corroboration, that Exhibit A is “consistent in all ways” with the Bruin Guide in use in 2016-2017.



                                                  3

   Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 3 of 51 PageID #: 1614
(Doc. No. 50-2.) Belmont, however, has offered the sworn Declaration of Lori Chadoin, the current

Director of Title IX Compliance and Prevention Programs, stating that Exhibit A contains revised

language that was authored in August of 2018 and published online in October of 2018 and thus

could not have appeared before then for reliance by Doe or his counsel in 2016-2017. (Doc. No.

62-2.) Ms. Chadoin, who supports her declaration with email correspondence and explanatory

references to specific provisions, therefore states her view that the Declaration of Doe’s counsel

that Exhibit A is “consistent in all ways” with the 2016-17 version is necessarily “false.” (Id. at 2.)

Specifically, Ms. Chadoin explains that (1) she authored the relevant changes to the Sexual

Misconduct Policy in August of 2018, (2) the changes were implemented “on or about October 1,

2018,” and (3) after conducting a search, “there is no record of any [relevant] change . . . prior to

my change in August of 2018.” 2 (Id. at 3-4.) The Declaration concludes that “[i]t is not possible

that plaintiff or his counsel relied upon the current version . . . of Belmont’s Sexual Misconduct

Policy [i.e., Exhibit A] in this case because the language in question did not exist in the 2016-2017

timeframe.” 3 (Id. at 4 (emphasis added).)




2
  Counsel for Belmont declares that he presented this information to Doe’s counsel; stated that,
“[a]ccordingly, the current 2018 version [i.e., Exhibit A] could not have been something you or
your client relied on in 2016”; and requested that counsel withdraw her Declaration and Exhibit A
in lieu of the filing of a motion to strike. (Doc. Nos. 61, 61-6.) This request was refused. (Doc. No.
61-6.)
3
  Counsel for Doe also suggests that Exhibit A must have existed in 2016-2017 because a different
page of the 2018 “magazine version” still referenced Molly Zlock, the former Title IX Coordinator.
Ms. Chadoin also explained in her Declaration that this reference to Ms. Zlock was in the Anti-
Discrimination Policy, not the Sexual Misconduct Policy, and is irrelevant to this case. (Doc. No.
62 at 4.) Ms. Chadoin further explained that the Ani-Discrimination Policy was still being revised
in late 2018, but that her name has clearly replaced that of Ms. Zlock under the Sexual Misconduct
Policy. (Id.) It was therefore Ms. Chadoin who was responsible for revising the relevant policy as
discussed above. (Id.)
                                                  4

    Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 4 of 51 PageID #: 1615
       Federal Rule of Civil Procedure 26(a)(1)(A)(ii) requires a party to timely disclose “all

documents, electronically stored information, and tangible things that the disclosing party has in

its possession, custody, or control and may use to support its claims or defenses, unless the use

would be solely for impeachment.” The Federal Rules also require that a party who has made a

disclosure under Rule 26(a), or who has responded to an interrogatory, request for production, or

request for admission, must supplement or correct its disclosure or response “in a timely manner

if the party learns that in some material respect the disclosure or response is incomplete or

incorrect, and if the additional or corrective information has not otherwise been made known to

the other parties during the discovery process or in writing.” Fed. R. Civ. P. 26(e)(1)(A). “If a party

fails to provide information or identify a witness as required by Rule 26(a) or (e), the party is not

allowed to use that information or witness to supply evidence on a motion, at a hearing, or at a

trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

       “Federal Rule of Civil Procedure 37(c)(1) requires absolute compliance with Rule 26(a),

that is, it “mandates that a trial court punish a party for discovery violations in connection with

Rule 26 unless the violation was harmless or is substantially justified.” Roberts ex rel. Johnson v.

Galen of Va., Inc., 325 F.3d 776, 782 (6th Cir. 2003) (citing Vance v. United States, No. 98-5488,

1999 WL 455435, at *3 (6th Cir. June 25, 1999)); see also, e.g., Salgado v. General Motors Corp.,

150 F.3d 735, 742 (7th Cir. 1998) (noting that “the sanction of exclusion is automatic and

mandatory unless the sanctioned party can show that its violation of Rule 26(a) was either justified

or harmless”). In order to assess whether a party’s omitted or late disclosure is “substantially

justified” or “harmless,” the Court of Appeals for the Sixth Circuit considers five factors: (1) the

surprise to the party against whom the evidence would be offered; (2) the ability of that party to

cure the surprise; (3) the extent to which allowing the evidence would disrupt the trial; (4) the



                                                   5

   Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 5 of 51 PageID #: 1616
importance of the evidence; and (5) the non-disclosing party’s explanation for its failure to disclose

the evidence. 4 Howe v. City of Akron, 891 F.3d 718, 748 (6th Cir. 2015) (citing Russell v.

Absolute Collection Servs., Inc., 763 F.3d 385, 396-97 (4th Cir. 2014)).

       The Court takes these factors in order, beginning with the surprise to Belmont. Belmont

essentially maintains that Doe’s reliance on Exhibit A in the response to the motion for summary

judgment is a complete and unfair surprise because (1) during initial disclosures or discovery, Doe

never produced a copy of page 21 from a 2016-2017 magazine version of the Bruin Guide with

purportedly different language than the PDF version of the Bruin Guide produced by Belmont

early in the case; (2) prior to the summary judgment response, neither Doe nor his counsel have

ever articulated an argument or theory of liability based upon the existence of purportedly different

language on page 21 of the “magazine version” of the 2016-2017 Bruin Guide; and (3) during his

deposition, Doe never referred to differences between versions of the Bruin Guide or complained

of Belmont’s conduct in connection therewith. As discussed, Belmont supports its contention of

unfair surprise with evidence that Exhibit A did not even exist during the period in which Doe

asserts that he relied upon it, to which Doe has offered basically nothing in response aside from

personal assurances to the contrary. Because Belmont contends that Exhibit A did not exist in

2016, Doe’s contention that its existence should not come as a surprise to Belmont completely

misses the mark.

       Second, it would be very difficult for Belmont to cure the surprise. Having no notice of the

purportedly competing version of the page of 2016-2017 Bruin Guide in Exhibit A for the entire




4
 Doe does not address this legal standard in response to the Motion to Strike, nor does he cite any
Federal Rules or caselaw. Doe instead spills much rhetorical ink painting Belmont as an untruthful
aggressor and himself as a victim of an unjust process. (See Doc. No. 66.) This has been of limited
assistance in conducting this analysis.
                                                  6

    Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 6 of 51 PageID #: 1617
discovery period (and believing no changes were made to the policy until the fall of 2018),

Belmont did not pursue any discovery concerning the “magazine version” of Exhibit A or question

Doe during his deposition about his alleged reliance upon it. Discovery has closed, the dispositive

motion deadline has passed, and the trial date is only weeks away. Only after Belmont filed its

motion for summary judgment did Doe respond with reliance on Exhibit A, leaving Belmont able

to respond only by means of a short reply brief. Curing the surprise would involve, at a minimum,

reopening discovery (including re-deposing Doe) and re-briefing summary judgment. 5 This would

be costly and harmful to Belmont, particularly because Doe has gotten a free preview of Belmont’s

best summary judgment arguments. Notably, the Court of Appeals “put[s] the burden on the

potentially sanctioned party to prove harmlessness.” Roberts, 325 F.3d at 782. Here, Doe has made

little, if any, attempt to do so. Furthermore, a showing of harmlessness requires “an honest mistake

on the part of a party coupled with sufficient knowledge on the part of the other party.” Sommer

v. Davis, 317 F.3d 686, 692 (6th Cir. 2003). In this face of the Ms. Chadoin’s Declaration, Doe

simply does not meet this standard. Given that Ms. Chadoin has declared that Exhibit A did not

come into existence until late 2018, Doe fails to establish that Belmont had “sufficient knowledge”

of Exhibit A’s existence between the fall of 2016 and that time.

       Third, if the evidence were allowed, it would be disruptive to any trial. Allowing the time

necessary for additional discovery and re-briefing of summary judgment would require postponing

the rapidly approaching pre-trial conference and trial date to a significantly later date in this



5
  The Chadoin Declaration, while highly persuasive for purposes of this motion to strike, does not
alone “cure” the problem created by Exhibit A for purposes of the motion for summary judgment.
Rather, there would be a dispute of fact as to the progeny of Exhibit A. Only if Doe had timely
identified his reliance on Exhibit A, or even alluded to a theory of recovery based upon differing
versions of the Bruin Guide, could Belmont have conducted discovery and assembled a summary
judgment record sufficient to “conclusively debunk [Doe’s] theory that two versions of the [Bruin]
Guide existed in 2016.” (Doc. No. 67.) Belmont was not given that opportunity.
                                                 7

    Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 7 of 51 PageID #: 1618
already-aging case. This is simply not fair. Belmont may already be involved in trial preparations

concerning certain theories of the case that would need to be substantially modified. These late-

in-the-game changes are what Rules 26 and 37 are designed to prevent.

       Fourth, the evidence is important. It is relevant to multiple claims. In particular, Doe has

used it to articulate a theory of negligence. In addition to bearing on substantive claims, it is also

relevant to how a jury might view Belmont’s credibility regarding implementation of the Sexual

Misconduct Policy.

       Finally, the Court considers Doe’s explanations for the late disclosure/production of

Exhibit A. The Court will not make judgments about a party’s underlying motivations. However,

the Court does find Doe’s explanation and the disclosure and use of Exhibit A to be highly curious,

particularly in the face of Ms. Chadoin’s Declaration. Ms. Chadoin has stated under oath that there

was no relevant difference between page 21 of the PDF and “magazine version” of the Bruin Guide

prior to 2018. In the Court’s view, Doe has provided no logical justification for not producing an

alternative version of Exhibit A if it existed prior to 2018 (or even discussing theories of liability

based thereupon). 6 Put simply, if Doe sought to proceed in this litigation under theories of liability

based on a different version of the Bruin Guide purportedly available to him in 2016-2017, it was

Doe’s responsibility to disclose the differing document and reveal his reliance thereupon in the

same manner required in any litigation based on any other key document. See, e.g., State Auto.



6
  Doe’s argument that he did not realize there was a difference between the two versions until
briefing the summary judgment motion is wholly unpersuasive for two reasons. First, the argument
is essentially a red herring because Doe never produced any version of page 21 in his initial
disclosures or in response to interrogatories about his theories of liability such that he could later
be entitled to complain about confusion. Second, even if the PDF version produced by Belmont
early in this litigation was actually different from the version actually relied on by Doe and his
counsel (which is not supported by the record), that Doe and his counsel claim to have not noticed
this fact until briefing the summary judgment motion must inure to their own detriment, not to
Belmont’s.
                                                  8

    Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 8 of 51 PageID #: 1619
Prop. & Cas. Co. v. There is Hope Cmty. Church ex rel Blacklock, Civil Action No. 4:11-cv-149-

JHM, 2014 WL 2003302, at *5 (W.D. Ky. May 15, 2014) (“Defendant has the obligation to

disclose under Rule 26(a) without Plaintiff even having to request the information. Because

discovery is closed and a summary judgment motion has been filed, the time for disclosure has

long since passed.”); Kull v. Village of Yorkville, Ohio, Civil Action No. 2:07-CV-686, 2008 WL

5188167, at *3 (S.D. Ohio Dec. 10, 2008) (explaining that because one party may know

discoverable information does not relieve the other party of its obligation to include that

information in its Rule 26 disclosures); Johnson v. United Parcel Serv., 236 F.R.D. 376, 378 (E.D.

Tenn. 2006) (granting motion to exclude evidence under Rules 37 and 26 and explaining that “[t]he

fact Defendant might have been on notice since the grievances were filed with it does not excuse

Plaintiff’s failure to disclose; Defendant is correct in its argument it is not required to sift through

every document in its possession that might possibly be relevant to Plaintiffs’ claims and assume

they all will be presented at trial. Rule 26 puts the burden on the party intending to present a

document to notify the other party of its intent to do so”).

        The balance of these factors weighs in favor of a finding that Doe’s disclosure and

discussion of Exhibit A for the first time in opposition to the motion to summary judgment in

December 2018, where Doe and his counsel claim that it has existed and they have relied upon it

since 2016, is not substantially justified or harmless. Under Federal Rule of Civil Procedure 37,

exclusion of Exhibit A for purposes of the pending summary judgment motion is appropriate. See,

e.g., Baker v. Shelby Cty. Gov’t, No. 05-2798-B/P, 2008 WL 245862, at *3 (W.D. Tenn. 2008)

(granting motion to strike after concluding that violation of Rule 26 was not harmless where

defendant received information after discovery deadline, after filing their summary judgment

motion, and shortly before trial, and was therefore prohibited from conducting depositions and



                                                   9

   Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 9 of 51 PageID #: 1620
challenging the evidence, and the explanation provided by plaintiffs was insufficient). Belmont’s

Motion to Strike will therefore be granted. The Court will not consider Exhibit A, or arguments

based thereupon, when resolving Belmont’s Motion for Summary Judgment.

II.     Belmont’s Motion for Summary Judgment

        A.     Facts 7

        Belmont is a private university located in Nashville, Tennessee, that accepts federal

funding. (Doc. No. 51 at ¶ 1.) Doe, a resident of Tennessee, matriculated at Belmont in 2015 and

intended to graduate. (Id. at ¶ 2.) Doe – like every other student – was bound by a pledge to at all

times “exemplify behavior which is consistent with the University’s Code of Conduct.” (Doc. No.

51 at ¶ 2.)

               1.        Belmont’s Relevant Policies

        Belmont’s Student Handbook – the Bruin Guide – sets forth certain relevant policies under

the overarching Code of Conduct. (Id. at ¶ 3.) Most importantly, at Belmont, students “have a right

to be free from sexual misconduct.” (Id. at ¶ 5.) The Bruin Guide sets forth a Sexual Misconduct

Policy, including definitions of consent, coercion, non-consensual sexual contact, and non-

consensual sexual intercourse. (Id.) Belmont believes that “[d]ata suggests false reporting is

uncommon in incidents of sexual violence and harassment,” but, “[nevertheless], false reports do

occur”; Belmont “examine[s] those on a case-by-case basis.” (Doc. No. 63-12.)




7
  The parties have put forth over 35 pages of facts and responses. These include some facts that
are either immaterial or not properly supported by citations as required under the Federal or Local
Rules. Belmont moves the Court to go line by line and strike factual references and argument not
supported by the record. (See Doc. No. 59.) The motion is DENIED AS MOOT. The Court has
reviewed the factual submissions and the record and relies only upon facts that are material and
properly supported by the record.


                                                10

    Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 10 of 51 PageID #: 1621
       Belmont also has a Deceptive Behavior Policy, which prohibits a student from providing

false or misleading information to a university official regardless of whether the recipient is

deceived. (Doc. Nos. 51 at ¶ 42; 48; 21-2 at 26.) In other words, Belmont students are charged

with the responsibility of being honest to university officials at all times. When a student is being

investigated for another alleged violation, a determination can be made regarding a violation of

the Deceptive Behavior Policy based upon a preponderance of the evidence at any time; there does

not need to be a separate investigation. (Doc. Nos. 63-3 at 3; 59 at ¶ 4.) Belmont also has residence

hall visitation policies that prohibit overnight guests of the opposite sex in residence hall rooms

and prohibit opposite sex guest visitation except during approved visitation hours. (Doc. No. 51 at

¶ 46.) Under these policies, it is primarily a host’s responsibility to make sure that visitors are

checked in and follow visitation hours; however, all Belmont students are required to follow the

rules at all times, whether they live on campus or not. (Doc. No. 59 at ¶ 7.) Finally, Belmont has

an Honor Pledge concerning academic matters that, among other things, delineates “unauthorized

collaboration on an academic assignment” as “Obtaining Unfair Advantage.” (Doc. Nos. 51 at ¶

87; 47-10.) Likewise, “providing material, information or other assistance” that violates the

expectations of the Honor Pledge is considered “Aiding and Abetting” a violation. (Doc. Nos. 51

at ¶ 87; 47-10.)

               2.      The Sexual Misconduct Policy Accountability Process

       Broadly speaking, the Bruin Guide sets forth two “accountability processes.” (Doc. No. 51

at ¶ 6.) Belmont has a general accountability process for alleged violations of its Code of Conduct,

and a specific accountability process for alleged violations of Belmont’s Sexual Misconduct




                                                 11

  Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 11 of 51 PageID #: 1622
Policy. 8 (Id. at ¶¶ 6-7; Doc. No. 21-2.) Belmont’s Sexual Misconduct Policy accountability process

pre-empts the general accountability process. (Doc. No. 21-2 at 12.) Specifically, the Bruin Guide

provides that, “[w]hen an incident involves multiple alleged violations, one of which is an alleged

violation of the Sexual Misconduct Policy, [the Sexual Misconduct Policy accountability process]

will control for all violations.” 9 (Id.; Doc. Nos. 51 at ¶ 48; 48.) To avoid any disincentive for

students to make a complaint of sexual misconduct or participate as a witness in such an

investigation, Belmont’s Sexual Misconduct Policy provides that the university will not pursue

violations of other policies by a complainant or witness discovered during a sexual misconduct

investigation. (Doc. Nos. 51 at ¶ 49; 21-2 at 12.) There is no such exception for a respondent. (Doc.

No. 21-2 at 12.) This special consideration does not excuse any complainant or witness found to

have themselves violated the Sexual Misconduct Policy. (Id.)




8
  The Sexual Misconduct Accountability Process begins with initial review of a complaint and any
appropriate interim measures (e.g., a temporary no-contact order). (Doc. No. 21-2 at 15.) It then
moves to a formal investigatory process by notification to the respondent of the accusation of
sexual misconduct and provision of a copy of the complainant’s written statement. (Id. at 16.)
Belmont’s Title IX investigators, at least one of whom should be “neutral,” then interview the
complainant and respondent, who may present evidence and suggest witnesses. (Id.) Prior to
completing an investigation, the investigators are required to email final party and witness
statements and evidence to the complainant and respondent for their review; the parties may
comment within two days. (Id. at 17.) The Title IX Coordinator then reviews the complete
investigatory file and determines responsibility based upon a preponderance of the evidence
standard; there is no opportunity for a “hearing.” (Id.) In consultation with other campus leaders,
the Title IX Coordinator may also impose sanctions. (Id.) Sanctions may include, alone or in some
combination, a verbal reprimand, a “reflection essay,” a fine, a permanent no-contact order,
suspension, or expulsion. (Id.) Either party may appeal based on an asserted procedural error, new
information, or a claim that no reasonable person could have arrived at a similar conclusion. (Id.
at 18.) An appeal is promptly decided by an assigned “appellate officer,” but the Dean of Students
reserves the right to determine the final outcome. (Id.)
9
 Doe offers the “disputed” fact that such ancillary discipline may only be issued in conjunction
with a guilty finding under Title IX. (Doc. No. 59 at ¶ 3.) However, Doe cites no authority for this
proposition and it is contradicted by the plain language of the Sexual Misconduct Policy.

                                                 12

    Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 12 of 51 PageID #: 1623
                 3.     The Complaint Against Doe by Student S.

          Doe and Student S. met in May 2016. (Doc. No. 51 at ¶ 8.) They were both on summer

staff for Belmont and lived in the same dorm over the 2016 summer. 10 (Id.) Doe and Student S.

became close friends and went on outings with Doe’s roommates or other mutual friends. (Id. at ¶

9.) As the summer progressed, Doe and Student S.’s relationship became closer; often Student S.

would remain in Doe’s room late into the night. (Id. at ¶ 10.) Sometimes, they kissed. (Id. at ¶ 11.)

In October 2016, however, Student S. complained to Belmont about Doe’s alleged sexual

misconduct. (Id. at ¶ 12.) Student S. alleged that: (1) on an unspecified date, Doe kissed her and

attempted to take her shorts off; (2) on June 3, 2016, Doe asked her to take her shorts off, which

she did, and then attempted to have sexual intercourse with Student S.; 11 and (3) on June 8, 2016,

while Doe and Student S. were at Percy Warner Park in a hammock together kissing, Doe

attempted to undress Student S. and she stopped him. (Id. at ¶ 13.)

                 4.     Belmont’s Title IX Department Begins the Investigation of Student. S.’s
                        Complaint

          Molly Zlock (“Zlock”) was Belmont’s Assistant Dean of Students and Title IX

Coordinator. (Id. at ¶ 15.) In 2007, Zlock received a law degree from Seton Hall University School

of Law. (Id. at ¶ 16.) She has been in good standing with the New Jersey Board of Bar Examiners

since 2007, and she remains licensed to practice in that state. (Id.) Zlock has practiced law in both

the public and private sector, including a judicial clerkship. (Id.) Immediately prior to joining the

staff at Belmont, Zlock was the Director of Students at Seton Hall University School of Law. She




10
     Doe later became a commuter student during the Fall 2016 semester. (Doc. No. 47 at 3.)
11
   Doe disputes this fact because it does not include the sexual position that was allegedly
attempted. (See Doc. No. 51 at ¶ 13.) That detail is clearly both unnecessary and immaterial.


                                                 13

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 13 of 51 PageID #: 1624
assumed her role at Belmont in 2015. 12 (Id.) Zlock has been a member of the Association of Title

IX Administrators (“ATIXA”) since 2015, and she attended the annual ATIXA conference in 2015

and 2016. (Id.) She is a level four certified Title IX Coordinator through ATIXA. (Id.) She has

regularly attended training seminars and participated in webinars related to Title IX and is trained

in the administration and oversight of Title IX investigations. 13 (Id.)

         In her role as Title IX Coordinator at Belmont, Zlock, along with others, administered and

supervised Belmont’s Title IX compliance program and Sexual Misconduct Policy. (Id. at ¶ 17.)

After the intake of Student S.’s complaint, on October 7, 2016, Zlock advised Student S. of the

finding of reasonable cause to proceed with the Doe investigation and assigned two Resident

Directors, Bryan Miller and Hillary Bruner, to serve as neutral investigators of Student S.’s

complaint. (Id. at ¶ 18.) Miller and Bruner had fully participated in an investigator training Zlock

conducted in the summer of 2016. (Id.)

         On October 11, Zlock emailed Doe to advise him that a complaint of sexual misconduct

had been made against him. (Id. at ¶ 19.) This email attached a Sexual Misconduct Accountability

Form advising Doe of the identity of the complainant, the date of the incident, the reported location

of the incident, and that the alleged violations were (1) non-consensual sexual contact and (2) non-

consensual sexual intercourse. (Id.) Zlock’s email and the accountability form provided Doe with




12
   In 2017, Zlock’s title became Director of Title IX and Prevention Programming. (Doc. No. 51
at ¶ 16.
13
   Doe claims that he lacks sufficient information to assess the truth of these facts, which are
derived from Zlock’s Declaration. However, these facts are objectively verifiable, and Doe made
no attempt to offer evidence to the contrary. Furthermore, Zlock, as an attorney, is charged with a
duty of candor to the Court regarding her professional credentials. Accordingly, the Court accepts
these facts as undisputed for purposes of summary judgment. Zlock left Belmont in late 2017 and
is now Director of Title IX and Title IX Coordinator at Vanderbilt University.


                                                  14

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 14 of 51 PageID #: 1625
a description of the investigatory process as well as a statement of his rights and responsibilities

in the investigation. (Id. at ¶ 20.) Pursuant to Belmont’s standard practice in this context, Zlock

also issued a no-contact order prohibiting Doe and Student S. from contacting each other either

directly or through third parties. (Id. at ¶ 21.) Zlock encouraged Doe to review the Sexual

Misconduct Policy in Belmont’s Bruin Guide, and Doe read the Policy multiple times over the

next few days. (Id. at ¶ 22.) Zlock also offered to meet with Doe to discuss the investigatory

procedures and answer any questions. (Id.) At this time, Zlock was unaware that Doe was also

under investigation by the Director of Student Accountability for multiple dorm visitation

violations. 14 (Id. at ¶ 24.)

         On October 12, Doe and his father met with Zlock to discuss the investigation process.

(Doc. No. 71-1 at 40-42.) Doe testified that the process that Zlock explained would be followed

during the investigation was consistent with what he had read in the Sexual Misconduct Policy.

(Id. at 43.) Doe also testified that Zlock assured him that “it would be a fair and impartial

investigation.” (Id. at 41.) Later that day, Doe emailed Zlock and stated that he felt that he should

take a leave from his position on Belmont’s student Accountability Council pending resolution of

the sexual misconduct investigation. 15 (Doc. Nos. 51 at ¶ 25; 48-3.) Zlock forwarded this email to


14
   Doe disputes this fact by citing to his own Declaration. (Doc. No. 51 at ¶ 24.) But in his
Declaration, Doe only states that he informed Zlock that he was being investigated for dorm
violations “during the investigation.” This does not create a dispute of fact that, at the time that
Zlock sent Doe her October 11 email initiating the sexual misconduct investigation, Zlock was
unaware of those parallel alleged dorm visitation violations.
15
  The Honor Council/Accountability Council is one of three ways Code of Conduct violations can
be adjudicated at Belmont as part of the general accountability process (the other two ways being
adjudication by a professor or administrative adjudication). (Doc. No. 47 at 2.) Doe had applied
and been selected to join the Council at the start of the semester and had not yet participated in any
hearings. (Id.; Doc. No. 71-1 at 39.) Each member of the Council must execute a commitment
form that stresses his or her personal obligation to abide by Belmont’s Code of Conduct. (Doc.
Nos. 47; 47-1.)

                                                 15

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 15 of 51 PageID #: 1626
Belmont’s Director of Community Accountability Janelle Briscoe (“Briscoe”). 16 (Doc. Nos. 51 at

¶ 25; 48-3.) In Briscoe’s role as Director of Community Accountability, she, along with others,

administer and oversee Belmont’s behavioral and academic policies (i.e., general accountability

processes), not including administration or oversight of Belmont’s Title IX policies and procedures

or Sexual Misconduct Policy. (Doc. No. 51 at ¶ 63.) Briscoe advised Zlock that she would contact

Doe regarding the Accountability Council membership issue. (Id. at ¶ 25; Doc. No. 48-3.) Briscoe

therefore became aware of the existence of the Title IX investigation. (Doc. No. 59 at ¶ 12.)

However, other than discussing this recusal subject, there is no record evidence that Zlock had any

further communications with Briscoe regarding Doe’s Title IX investigation, the specifics of

Student S’s complaint, or Doe’s response to the complaint. (Doc. No. 51 at ¶ 26.) Briscoe was not

involved in Zlock’s Title IX investigation. 17 (Id. at ¶ 96.)




16
   Doe disputes this fact by citing to a portion of Briscoe’s deposition testimony in which she
vaguely references the email from Zlock but does not remember the e-mail’s exact context. (Doc.
No. 51-6.) However, from the language and context it is evident that Briscoe was discussing the
email from Doe to Zlock that Zlock forwarded to Briscoe with an introductory message, which is
cited by Belmont. (See Doc. No. 48-3.)
17
   Doe disputes this fact by asserting that “[he] and his family had conversations with Briscoe
regarding the Title IX proceedings and Briscoe addressed the Title IX proceedings with Doe and
his father.” (Doc. No. 51 at ¶ 96.) However, in support of this assertion, Doe cites only to “Exhibit
I” to Document Number 51, which is a three-page excerpt of the deposition of Doe’s father that is
irrelevant to this issue. Obviously, this is insufficient. Briscoe’s sworn Declaration establishes that
she was not involved in Zlock’s Title IX investigatory process. (Doc. No. 47 at ¶ 21.) Furthermore,
Briscoe discusses at multiple points in her deposition that she was “unaware” of the discipline Doe
received for the violations considered by Zlock. (See Doc. No. 69-1 at 90-100.) Indeed, Briscoe
could not recall receiving any communication from Zlock or anyone else concerning those
violations or related punishment aside from the one instance – instigated by Doe – regarding Doe’s
withdrawal from membership on the Accountability Council. (Id. at 97.)


                                                  16

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 16 of 51 PageID #: 1627
                5.     The Investigation

         The investigation of Student S’s complaint lasted from approximately October 11 to

December 1, 2016. (Id. at ¶ 27.) Doe was represented by counsel, a common practice in Title IX

investigations. 18 (Id. at ¶ 60.) As part of the investigation, Doe and Student S. each identified

relevant witnesses and provided the investigators with any documentation they considered

important to the issue. (Id.) With the exception of Student T., witnesses with relevant knowledge

of the complaint and a limited number of character witnesses were interviewed. (Id.) Doe was

aware of Belmont’s Deceptive Behavior Policy and acknowledges that he had an obligation to be

truthful to university officials during the investigation. (Id. at ¶ 43; Doc. No. 71 at 38-39.)

         Doe and Student S. were interviewed during the investigation. (Doc. No. 51 at ¶ 27.) In

Doe’s initial interview with the Belmont investigators, he described his encounters with Student

S, in part, as follows: “We then kissed for several minutes with our bodies in contact with one

another, though no attempt by either of us was made to grab, caress, or otherwise intentionally

touch the other in a sexual way. . . . The full extent of this encounter was kissing while standing

up in my room. . . . My hands were behind her back as were hers behind my back. . . . [T]here were

about five other times, basically the exact same.” (Id. at ¶ 37; Doc. Nos. 48; 48-4.) At his

deposition, however, Doe “[did] not deny” that there were times Student S. spent the night in his

room in his bed and that Doe and Student S. physically touched each other. (Doc. No. 63-5 at 6.)

Doe conceded that this “wasn’t a point of emphasis” when he gave his statement to the Belmont’s

sexual misconduct investigators. (Id.) Rather, during his interview, Doe “pretty much just

described to them . . . kind of our relationship in the context of work – and how we met through




18
  Prior to this investigation, Zlock had worked with counsel in other Title IX investigations
without incident and without assessing sanctions against the party so represented. (Doc. No. 48.)
                                                  17

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 17 of 51 PageID #: 1628
that and became friends during that time frame.” 19 (Id. at 7.) Doe discussed that Student S. came

over to his apartment, but, in his words, just because they happened to be “living in the same

building at the time and whatnot.” (Id.) At his deposition, Doe conceded that he did not “ever”

recall having that conversation with investigators in which he revealed that “[Student S.] had slept

in the bed with [him] enough that [he was] used to falling asleep with her, and [that] there were

times [he] texted her and wanted her to come spend the night with [him].” (Doc. No. 71-1 at 24.)

In her interview with investigators, however, Student S. alleged a more intimate physical

relationship – that she and Doe had spent the night together multiple times – and she submitted

numerous text messages regarding their relationship as evidence, including one in which Doe

stated “I am kinda used to falling asleep with you beside me now and so I really want you here

tonight if you would like. I gotta be up early ish and I’m super sleepy but I just kinda want to

snuggle.” (Doc. Nos. 51 at ¶ 38; 48; 48-5.)

         The parties were given the complete investigatory file on October 28, 2016 and were

instructed to submit their final statements on the matter. (Doc. No. 51 at ¶ 28.) On November 2,

2016, Doe’s father sent an e-mail complaining that “[they] were told that Belmont would contact

his professors to get him some additional consideration during this time,” but that Doe “hasn’t

seen any evidence that exceptions are being made and he has had to miss several classes and exams

as a result.” (Doc. No. 63-10.) Doe’s father asked what could be done to take advantage of

accommodations. (Id.) Record evidence reflects that two weeks earlier Zlock had emailed at least

one of Doe’s professors requesting leniency and understanding for absences and any need to

reschedule exams due to involvement in a confidential traumatic event. (Doc. Nos. 48; 48-2.) In



19
 The “work” referred to by Doe was the Towering Traditions summer program at Belmont. (Doc.
No. 59 at ¶ 17.)


                                                18

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 18 of 51 PageID #: 1629
addition, after this time, at Zlock’s instruction, an additional witness proposed by Doe (Student T.)

was interviewed by investigators, and on November 4, his statement was submitted to both parties

for further comment. 20 (Doc. No. 51 at ¶ 29.)

         A response was then submitted on Doe’s behalf that sharply attacked the authenticity of

the text messages submitted by Student S. and claimed, among other things, that they “appear[ed]

to have been edited,” “[we]re clearly doctored,” were “glaring forger[ies],” or were “suspect at

least, total lies at most.” 21 (Id. at ¶ 39; Doc. Nos. 51-9; 51-10.) On November 15, 2016, Zlock

requested an inspection of the parties’ cell phones. (Doc. No. 51 at ¶ 30.) Zlock referred the

question of the authenticity of the text messages for investigation to Mr. William Ingram,

Belmont’s Chief Information Officer, and Mr. Randall Reynolds, Belmont’s Director of

Information Security. (Id. at ¶ 40.) After conducting an analysis, Mr. Ingram and Mr. Reynolds

reported that the messages submitted by Student S. were most likely authentic and had not been

modified. (Id.) On November 28, Zlock asked the investigators to submit a clarifying question to


20
   There is a dispute of fact regarding when Doe submitted Student T.’s name as a witness. Doe
claims it was during the investigation along with other witnesses, while Zlock states that it was
after Doe received the investigatory file on October 28, 2016. (See Doc. Nos. 48; 51 at ¶¶ 27, 29;
51-8, 51-9.) The Court finds that this dispute is not material. The parties do not dispute that Student
T. was interviewed as part of the investigation and that his statement was provided to them for
review. Doe simply disagrees with the weight and credibility that Belmont assigned to Student
T.’s evidence, neither of which are material here. (See Doc. No. 21-1.)
21
   Doe disputes this fact by arguing that the “analysis” of Student S.’s text messages was conducted
by his father, who works in the information technology field. (Doc. Nos. 51-9; 59 at ¶¶ 15, 16.)
However, in his deposition, Doe could not remember whether it was done by him or his father and,
during extensive questioning, he had little memory of the entire episode of challenging Student
S.’s text messages, could not recall who challenged them, or even if it was done on his behalf.
(Doc. No. 71-1 at 72-76.) Doe concluded the questioning by simply stating, “I cannot confirm or
deny.” (Id. at 76.) Beyond this, in Doe opposition brief, counsel for Doe does not appear to
seriously dispute that the attack on Student S.’s text messages was submitted on Doe’s behalf
during the investigation, nor is it contended that the representations in question were made without
Doe or his counsel’s knowledge or approval. (See Doc. Nos. 51; 59.) Likewise, there is no serious
contention that the Deceptive Behavior Policy does not extend to all materials submitted as part of
a respondent’s defense in an investigation. (Id.)
                                                  19

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 19 of 51 PageID #: 1630
Student S. (Id. at ¶ 30.) On November 30, both parties were given the findings from the cell phone

inspection and Student S.’s answer to the clarifying question and afforded an opportunity to submit

a limited response. (Id.) Given the forensic report and the totality of the responses from each party,

Zlock concluded that it was not reasonable to believe that Doe simply forgot about the text

messages or the true nature of his relationship with Student S. (Id. at ¶ 41.; Doc. Nos. 48; 21-1 at

12-13.)

                 6.     The Determination Letter, Sanctions, and Appeals

          On December 13, 2016, Zlock provided a written outcome letter (“Determination Letter”),

signed by her, to both Student S. and Doe. (Doc. Nos. 51 at ¶ 31; 21-1.) In the Determination

Letter, Zlock found that the investigation did not establish by a preponderance of the evidence that

Student S. had suffered non-consensual sexual contact or non-consensual sexual intercourse. (Doc.

Nos. 21-1 at 13; 48.) Accordingly, Doe was found not responsible for these alleged violations, and

was exonerated under Title IX for any alleged violation of Belmont’s sexual misconduct policy.

(Doc. No. 21-1 at 13.) Zlock did, however, find Student S.’s statement of the physical relationship

between the parties to be both credible and largely corroborated by the text messages and other

documentation. (Doc. Nos. 51 at ¶ 33; 21-1 at 13.) Zlock found Doe had the opportunity to be

truthful in both his initial statement to the investigators and his final statement after having

reviewed Student S.’s text messages and instead chose to “purposefully complicate the

investigation” through the submission of false or misleading information. (Doc. No. 51 at ¶ 41;

21-1 at 13.) Furthermore, Zlock found that Doe had been “purposefully untruthful.” (Doc. Nos. 51

at ¶ 34; No. 21-1 at 13.) Zlock also found that “the evidence establish[ed] that [Doe] repeatedly




                                                 20

  Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 20 of 51 PageID #: 1631
violated [Belmont’s residence hall] visitation policy.” 22 (Doc. Nos. 51 at ¶ 35; 21-1 at 13.) Zlock

did not issue any finding against Student S. or any witnesses involved in the investigation for any

policy violations. (Doc. No. 51 at ¶ 50.) Zlock testified in her deposition that the visitation

violations addressed in the Determination Letter were those “related to the sexual misconduct

investigation” and “found through the course of the sexual misconduct investigation process”

(such as, for example, Doe and Student S. “visiting after hours”), and were unrelated to Doe’s

alleged visitation violations that were under parallel investigation by Briscoe in “a completely

different process.” (Id. at ¶ 36; Doc. Nos. 48; 70 at 126-129.)

         As a sanction for the violations of the Deceptive Behavior Policy and visitation policies,

Zlock suspended Doe for the Spring 2017 semester. (Doc. No. 21-1 at 13-14.) Belmont defines

suspension as separation from the university for a specific period with eligibility to reapply to

return for the following semester. (Id.) Doe completed his exams and received credit for all

coursework performed in 2016. (Doc. No. 51 at ¶ 53.) Accordingly, Doe was eligible to reapply

to return to Belmont for the summer of 2017. (Doc. Nos. 21-1 at 13-14; 48.) Upon returning, Doe

was to be placed on institutional probation for the remainder of his time at Belmont, precluded

from holding a leadership position in any co-curricular organization for the remainder of his time

at Belmont, and prevented from having any contact with Student S.23 (Doc. No. 21-1 at 13-14.)




22
  In her Declaration, Zlock states that the visitation violations were “not a major factor” in the
assessment of the sanctions. However, as Doe correctly indicates, the Determination Letter does
not distinguish the weight accorded to the findings regarding untruthfulness and visitation. (Doc.
No. 51 at ¶ 47; 21-2 at 13.)
23
  This was the only time Zlock issued sanctions for violation of Belmont’s Deceptive Behavior
Policy and visitation policies. Zlock stated that she only found such sanctions necessary under the
“unique facts and circumstances” of this case when “Doe’s statements departed from a good faith
defense and became false and misleading information designed to needlessly complicate the
investigation.” (Doc. No. 48 at 10.)
                                                21

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 21 of 51 PageID #: 1632
         Doe appealed the sanctions he received based upon his Deceptive Behavior Policy and

visitation policies violations. (Doc. No. 51 at ¶ 54.) Doe stated that he was “not appealing the

decision of Ms. Zlock,” but only the sanctions. (Id.) On December 28, 2016, the Assistant Dean

of Students for Residence Life, Anthony Donovan, upheld the Determination Letter and sanctions.

(Id. at ¶ 55; Doc. No. 48-7.) Among other things, Donovan concluded that “[t]he preemption clause

(outlined in the Bruin Guide, page 20) empowers the Title IX process to subsume all other alleged

violations and provides control over all violations including but not limited to those that might be

committed in the investigation process.” (Doc. No. 48-7 at 1.) Donovan further found that Zlock

“exercised great care in separating her finding of [Doe’s] impediment of the investigation of lack

of truthfulness from unduly influencing her decision in finding [Doe] not in violation of the Sexual

Misconduct Policy.” (Id. at 1-2.) Donovan found the sanction for untruthfulness severe but

allowable and justified, particularly given the cumulative visitation violations. (Id. at 2.)

         On January 5, 2017, Associate Provost and Dean of Students Jeffery Burgin issued a final

outcome letter upholding Donovan’s appellate determination. (Doc. Nos. 51 at ¶ 56; 48-8.) Burgin

concluded that the sanctions were appropriate for someone held responsible for “mislead[ing] the

investigators by questioning the authenticity of text messages, misrepresenting the nature of the

physical relationship, and falsely stating when the ‘nonprofessional’ nature of the[ ] relationship

ended.” (Doc. No. 48-8 at 1.) Burgin also mentioned Doe’s visitation violations and reminded Doe

that Belmont’s response to such breaches of the Code of Conduct “is assertive.” 24 (Id.)



24
   Student S. also appealed the determination that Doe was not responsible for non-consensual
sexual misconduct. As part of her appeal, Student S submitted new information alleging that Doe
had violated the no-contact order between the parties by directing a family member of his to contact
a co-worker of hers. (Doc. No. 51 at ¶ 57.) Donovan ordered that a separate investigation be
conducted of this alleged violation. (Doc. No. 48-7 at 2-3.) On January 6, Zlock advised Doe of
this alleged violation by email, provided him the details of the investigation that would be
conducted by Deputy Title IX Coordinator Dr. Donna Gwaltney, and explicitly informed Doe that
                                                  22

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 22 of 51 PageID #: 1633
                7.     Code of Conduct Violations Handled by Briscoe

         Although there are several ways that violations of the Code of Conduct can be handled

under the general accountability process, Briscoe routinely handled disciplinary matters

administratively for commuter students such as Doe. (Doc. No. 51 at ¶ 69.) While the sexual

misconduct investigation was underway, Briscoe dealt with several alleged Code of Conduct

violations by Doe. Although Zlock was aware that Briscoe had charged Doe with these violations,

there is no record evidence that she had any involvement with or input into the discipline that

Briscoe issued for them. 25 (See Doc. Nos. 51 at ¶ 97; 47 at ¶ 21; 59 at ¶ 23; 63-4.)

         The first of these incidents occurred around 3:00 a.m. on October 1, 2016, when Doe was

involved in a dormitory visitation violation in which he, another male student, and two female

students were visiting after hours in a male student’s dormitory room. (Doc. No. 51 at ¶ 65.) The

Resident Advisors on duty reported the incident and issued a Notice of Community Responsibility

to Doe and the other students involved. (Id. at ¶¶ 66-67; Doc. No. 47-3.) Doe admitted the violation

and checked the box on the Notice for “I accept responsibility.” (Doc. Nos. 51 at ¶ 68; 47-3.) On

October 19, Briscoe held an administrative inquiry on the appropriate sanction for this violation.




she was recusing herself from the matter. (Doc. Nos. 51 at ¶ 58; 48-9.) Zlock did not participate in
the investigation of the alleged no contact order violation and was not involved in the
determination of responsibility or any sanctions issued. (Doc. Nos. 51 at ¶ 58; 48.) Doe has
curiously filed a Declaration stating that Zlock never informed him of her recusal. He has not,
however, denied receiving the January 6 email in which Zlock stated exactly that. Regardless,
because this issue was raised by Student S. after Zlock’s Determination Letter of December 13, it
could not have played a role in her assessment of sanctions against Doe. (Doc. No. 51 at ¶ 59.)
25
  Doe disputes this fact with no support. He only cites the Determination Letter, in which Doe is
found not responsible for violations of the Sexual Misconduct Policy and responsible for collateral
violations different than those considered by Briscoe. (Doc. No. 51 at ¶ 97.) Briscoe and Zlock’s
Declarations and deposition testimony establish that, in their discrete roles, they were considering
different alleged violations in “completely separate process[es].” (Doc. Nos. 46-3; 47; 48; 69; 70.)


                                                 23

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 23 of 51 PageID #: 1634
(Doc. No. 51 at ¶ 69.) Briscoe reviewed Doe’s disciplinary file and learned that Doe had accepted

responsibility for an earlier visitation violation on June 5 while living on campus as a residential

student for Belmont’s orientation program. 26 (Id. at ¶ 70.) Because the October 1 violation was

Doe’s second visitation violation in the span of four months, Briscoe assigned a “loss of privilege”

as the appropriate sanction. (Id. at ¶ 72.) Doe was prohibited from visiting in the residence halls

for the remainder of the fall 2016 Semester (i.e., approximately two months). (Id. at ¶ 73.) Briscoe

routinely assigned this level of punishment for second visitation violations that occurred less than

a year after the first. (Id. at ¶ 74.)

         One week later, on October 26, 2016, Doe was again reported by Resident Advisors for a

visitation violation. (Id. at ¶ 76.) A Notice of Community Responsibility was again issued; it

explained that, after spending an hour together in the dorm, Doe and the female resident he was

with saw the Resident Assistants for the dormitory, turned around, and went out the back door.

(Id.; Doc. No. 47-7.) This time, Doe checked the box for “I deny responsibility.” (Doc. No. 47-7.)

Briscoe emailed Doe on November 1, 2016, to advise him of the reported violation and offer to

meet to discuss the disciplinary process. (Doc. No. 51 at ¶ 77.) Doe eventually agreed to meet for

an administrative inquiry adjudicating the alleged violation on November 7, 2016, during which

he again denied responsibility. 27 (Id. at ¶ 78.) Briscoe reminded Doe that the previously-imposed

sanction for the Oct 1 violation had prohibited Doe from visiting in the residence halls for the

remainder of the semester under any circumstance. (Id. at ¶ 80.) On November 9, 2016, Briscoe



26
  Doe had previously accepted responsibility for that violation and had been disciplined by the
Resident Director for the dormitory, Ben Wood. (Doc. No. 51 at ¶ 71.)
27
   Doe testified at his deposition that he does not recall the events around the October 26th
violation, does not recall whether he was visiting a student in the dorm in question that night, does
not recall the specifics of that night, and thus cannot state why he denied responsibility for the
incident. (Doc. No. 51 at ¶ 79.)
                                                 24

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 24 of 51 PageID #: 1635
issued a decision finding Doe responsible for his third visitation violation in five months. (Id. at ¶

81.) As a sanction, she extended Doe’s loss of privilege of residence hall visitation through the

end of spring semester 2017 (i.e., one additional semester). (Id. at ¶ 82.) Briscoe has stated that

this punishment was more lenient than sanctions Briscoe has commonly assigned to other students

with three violations in the same short timeframe. (Id. at ¶ 83.)

         Finally, Briscoe also disciplined Doe for an Honor Code violation in this timeframe. In

November of 2016, Belmont required students to take and successfully pass an online computer

proficiency test on Microsoft Word, Excel, and PowerPoint. (Id. at ¶ 85.) On November 29, 2016,

Briscoe received an e-mail from a Belmont employee Facebook monitor, attaching a posting made

by Doe on Belmont’s Class of 2019 Facebook Page. (Id. at ¶ 84.) In response to another student’s

post asking, “does anyone know how to do computer proficiency,” Doe posted, “I did a few for a

small fee last year for some folks. Would be interested in discussing something similar this time

around if anyone would like.” (Id. at ¶ 86.) On December 1, 2016, an Honor Pledge Form was

issued to Doe accusing him of “Obtaining Unfair Advantage” and “Aiding and Abetting” a

violation of Belmont’s Honor Pledge based on that Facebook posting. (Id. at ¶ 88.)

         On December 15, 2016, Briscoe conducted an administrative adjudication, rather than an

Honor Council, because students were preparing for and taking exams. 28 (Id. at ¶ 89.) During the

adjudication, Doe argued that the Honor Pledge violation was based upon a misinterpretation of

his words, which he admitted were not the wisest. (Id. at ¶ 90.) Doe contended that he was simply



28
   In her deposition, Briscoe explained that she “usually cut off [Council hearings] right past
Thanksgiving-ish so people can just start to focus on wrapping up the conclusion of their academic
year.” (Doc. No. 69-1 at 23.) Briscoe further testified that she discussed with Doe whether he
preferred that Briscoe conduct an immediate administrative inquiry or wait for an Honor Council
during the next semester, and that Doe had responded that he “wanted [her] to do it so he could
get it out of the way.” (Id. at 27.)


                                                 25

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 25 of 51 PageID #: 1636
offering to tutor his classmates on the mechanics of the proficiency test (e.g., logging in and out). 29

(Id.) On December 16, 2016, Briscoe issued a finding holding Doe responsible for violating

Belmont’s Honor Pledge on both grounds. (Id. at ¶ 92.) Academic probation is given to all students

who are found responsible for an Honor Code violation at Belmont, regardless of whether the

matter is adjudicated by Briscoe, the Honor Council, or a faculty member. (Doc. No. 69-1 at 24.)

Briscoe placed Doe on academic probation and instructed him to write a responsive essay. (Doc.

No. 51 at ¶ 93.) This was consistent with punishment Briscoe had imposed on other students in

similar circumstances. (Id. at ¶ 94.) Doe appealed Briscoe’s determination regarding the Honor

Code violations, but the findings and sanctions were upheld after an independent review. (Id. at ¶

95.)

                8.      After Doe’s One-Semester Suspension

         Doe received full credit for the Fall 2016 semester at Belmont. (Doc. No. 71-1 at 61.)

However, Doe did not apply to return to Belmont after his one-semester suspension. (Id. at 62.)

As a result, his transcript was marked as “administratively withdrawn.” (Id. at 63.) Doe and his

father understood that his transcript did not reflect that he had been disciplined for a Title IX

infraction. (Id. at 63-64. Doe applied for and was accepted to the University of Tennessee at

Chattanooga subject to probation. 30 (Doc. No. 51 at ¶ 98.) Doe’s family did not inquire as to

whether there was any opportunity to take steps to be relieved of probation after he was enrolled.

(Doc. No. 63-8 at 4.) Doe testified that he could have “continued [his] education there, obtained a



29
  Discovery in this case has shown that in the previous year (2015), on two different occasions,
Doe had similar Facebook exchanges with students regarding assisting students in some capacity
for a fee. (Doc. Nos. 51 at ¶ 91; 71-15; 71-16 at 2.) Doe also maintains that those incidents were
misunderstood. (Doc. No. 71-1.)
30
 Doe had investigated other schools, but he did not follow through with the applications. (Doc.
No. 71-1 at 62-63.)
                                                  26

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 26 of 51 PageID #: 1637
degree in whatever subject matter [he] chose to study, and graduated and gone on about [his]

career.” (Doc. Nos. 51 at ¶ 98; 71-1 at 64.) In April of 2017, however, Doe decided to instead

accept full-time employment with Dell Computers, which he obtained “pretty quickly.” (Doc. Nos.

51 at ¶ 99; 71-1 at 64.) He became an account manager and overperformed on commissions during

the first year. (Doc. No. 71-1 at 65.) In May 2018, Doe moved to AbTech Technologies, a Dell re-

seller, at a higher base salary and continued commission structure. (Id. at 65.) While Doe is still

upset about how Belmont handled his case and that he did not graduate from that university on

schedule with his friends, he testified that he makes enough money to provide for his needs; he has

friends with whom he goes out and has a good time; and he enjoys life activities such as flying,

kayaking, and photography. (Id. at 65-68.)

        B.      Legal Standard

        In reviewing a motion for summary judgment, this Court will only consider the narrow

question of whether there are “genuine issues as to any material fact and [whether] the moving

party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). A motion for summary

judgment requires that the Court view the “inferences to be drawn from the underlying facts . . . in

the light most favorable to the party opposing the motion.” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (quoting United States v. Diebold, Inc., 369 U.S. 654, 655

(1962)). “The party bringing the summary judgment motion has the initial burden of informing the

Court of the basis for its motion and identifying portions of the record that demonstrate the absence

of a genuine dispute over material facts.” Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir. 2003).

After the movant has satisfied this initial burden, the nonmoving party has the burden of showing

that a “rational trier of fact [could] find for the non-moving party [or] that there is a ‘genuine issue

for trial.’” Matsushita, 475 U.S. at 587. If the evidence offered by the nonmoving party is “merely



                                                  27

  Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 27 of 51 PageID #: 1638
colorable,” or “not significantly probative,” or not enough to lead a fair-minded jury to find for the

nonmoving party, the motion for summary judgment should be granted. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249-252 (1986). “A genuine dispute between the parties on an issue of

material fact must exist to render summary judgment inappropriate.” Hill v. White, 190 F.3d 427,

430 (6th Cir. 1999) (citing Anderson, 477 U.S. at 247-49).

        C.     Discussion

        Belmont moves for judgment as a matter of law on all remaining claims. Doe resists the

motion. As this Court has explained before, the law does not allow the Court here to retry the

university’s disciplinary proceedings. It is not the role of the federal courts to set aside decisions

of school administrators just because the court might view them “as lacking in wisdom or

compassion.” Plummer v. Univ. of Houston, 860 F.3d 767, 772 (5th Cir. 2017). It is not even a

court’s role to “advocate for best practices” in university discipline. Yu v. Vassar College, 97

F.Supp.3d 448, 461 (S.D.N.Y. 2015). Furthermore, this is not a lawsuit between Doe and Student

S. Accordingly, the Court is not asked to make an independent determination about what happened

between them. See Pierre v. Univ. of Dayton, 143 F. Supp. 3d 703, 713 (S.D. Ohio 2015) (noting

that “the issue before this Court is not whether the [university] should have believed a certain

party’s version of events”). Bearing this in mind, the Court addresses Doe’s remaining claims in

turn.

               1.      Count III – Title IX Retaliation

        Title IX was enacted to supplement the ban on discrimination in the Civil Rights Act of

1964, and it is designed to prevent sexual discrimination and harassment in educational institutions

receiving federal funding. Bonnell v. Lorenzo, 241 F.3d 800, 810 n.6 (6th Cir. 2001); Schaumleffel

v. Muskingum Univ., Case No. 2:17-cv-463, 2018 WL 1173043, at *12 (S.D. Ohio Mar. 6, 2018).



                                                 28

  Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 28 of 51 PageID #: 1639
It states that: “[n]o person in the United States shall, on the basis of sex, be excluded from

participation in, be denied benefits of, or be subjected to discrimination under any education

program receiving Federal financial assistance. . . . ” 20 U.S.C. § 1681(a). Title IX is enforceable

through a judicially implied private right of action, through which monetary damages are available.

Klemencic v. Ohio St. Univ., 263 F.3d 504, 510 (6th Cir. 2001). In Jackson v. Birmingham Board

of Education, the Supreme Court held that “[r]etaliation against individuals because they complain

of sex discrimination is ‘intentional conduct that violates the clear terms of [Title IX].’” 544 U.S.

167, 193 (2005) (quoting Davis ex rel. LaShonda D. v. Monroe Cty. Bd. of Educ., 526 U.S. 629,

642 (1999)).

       Title IX retaliation claims are generally analyzed using the same standards as Title VII

retaliation claims. Fuhr v. Hazel Park Sch. Dist., 710 F.3d 668, 673 (6th Cir. 2013), abrogated on

other grounds by Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338 (2013); see also Nelson v.

Christian Bros. Univ., 226 F. App’x 448, 454 (6th Cir. 2008) (“Generally, the courts have looked

to Title VII as an analog for the legal standards in both Title IX discrimination and retaliation

claims.”) A retaliation claim can be established either through direct evidence of retaliation or

circumstantial evidence that would support an inference of retaliation. Spengler v. Worthington

Cylinders, 615 F.3d 481, 491 (6th Cir. 2010). Where a plaintiff relies on indirect (i.e.,

circumstantial) evidence, the familiar McDonnell Douglas burden-shifting framework applies.

Fuhr, 710 F.3d at 673; Fuller v. Mich. Dep’t of Transp., 580 F. App’x 416, 423 (6th Cir. 2014).

To establish a prima facie case of Title IX retaliation, a plaintiff must show that 1) [he] engaged

in a protected activity under Title IX; 2) this activity was known to the defendant; 3) the defendant,

thereafter, took an adverse school-related action against [him]; and 4) a causal connection exists

between the protected activity and the adverse school-related action. Fuhr, 710 F.3d at 674; Gordon



                                                 29

  Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 29 of 51 PageID #: 1640
v. Traverse City Area Pub. Schs., 686 F. App’x 315, 320 (6th Cir. 2017); Univ. of Tenn., 186 F.

Supp. 3d at 809 (citing Varlesi v. Wayne State Univ., No. 14-1862, 643 F. App’x 507, 2016 WL

860326 (6th Cir. March 7, 2016)); Doe v. Rutherford Cty., Tenn. Bd. of Educ., No. 3:13-00328,

2014 WL 4080163 (M.D. Tenn. Aug. 18, 2014). If a plaintiff succeeds, the defendant may rebut

that presumption by “articulating some legitimate, nondiscriminatory reason for its action.” Fuhr,

710 F.3d at 674 (quoting Spengler, 615 F.3d at 492). Should the defendant do so, the burden shifts

back to the plaintiff to undermine the defendant’s proffered reason as pretextual. Id.

         Belmont contends that it is entitled to summary judgment because Doe has not established

any of the elements of a prima facie case of Title IX retaliation. Doe responds that he has “easily”

met the requirements. 31 The Court begins with the first element of the prima facie case – engaging

in a protected activity. Doe’s retaliation claim is solely premised upon the theory that he was

punished, by means of collateral violations, for “defending himself” against Student S.’s sexual

misconduct charges during Belmont’s Title IX investigation. (See Doc. No. 1 at ¶¶ 138-143.)

However, in stark contrast to merely defending oneself against charges as a participant in a sexual




31
  Belmont contends that the conclusion Doe requests the factfinder draw from his evidence – i.e.,
moving from a generalized assertion of punishment for defending himself to a specific
demonstration of a retaliatory motive under Title IX – requires making inferences. (See Doc. No.
45 at 8-9.) Direct evidence of retaliation does not require a factfinder to draw any inferences to
conclude that unlawful retaliation was a motivating factor in an adverse action. Imwalle v. Reliance
Med. Prods., Inc., 515 F.3d 531, 544 (6th Cir. 2008); DiCarlo v. Potter, 358 F.3d 408, 415 (6th
Cir. 2004) (internal quotations omitted). Thus, to be considered direct, Doe’s evidence must
establish not only that Belmont had a predisposition to retaliate, but also that it acted on that
predisposition. DiCarlo, 358 F.3d at 415. For example, a school administrator’s express statement
of a desire to retaliate against students due to their complaints of unequal treatment on the basis of
sex could be direct evidence of retaliatory intent. Doe’s evidence, however, clearly requires
drawing inferences. It would require the jury to infer that Belmont intended to retaliate against him
because he was a male who defended himself in a sexual misconduct investigation and that it acted
upon that alleged intent by punishing Doe simply because he did so. This is particularly so where
Belmont has offered multiple non-discriminatory reasons for its actions. The Court therefore
proceeds under the Mc-Donnell Douglas framework governing indirect evidence.
                                                 30

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 30 of 51 PageID #: 1641
misconduct investigation, the “protected activity” that forms the basis of a Title IX retaliation

claim is actively complaining of or opposing alleged discrimination on the basis of sex under Title

IX. See Jackson, 544 U.S. at 183 (explaining that claims under Title IX are appropriately brought

by individuals who have been retaliated against “because they complain of sex discrimination”);

Doe v. Univ. of Tenn., 186 F. Supp. 3d 788, 809 (M.D. Tenn. 2016) (“The Supreme Court has

recognized a retaliation claim under Title IX for individuals who are retaliated against by Title IX

funding recipients for complaining of Title IX violations.”) (citing Jackson); Marcum ex rel. C.V.

v. Bd. of Educ. of Bloom-Carroll Local Sch. Dist., 727 F. Supp. 2d 657, 666-67 (S.D. Ohio 2010)

(“Title IX prohibits retaliation against persons who complain of sex discrimination.”). Doe has

offered no authority for the novel proposition that defending himself against allegations of sexual

misconduct, in and of itself, is the legal equivalent of opposing or complaining of unlawful

practices under Title IX. If this were the law, every respondent in a Title IX investigation would

have a baked-in retaliation claim simply because they resisted an allegation of sexual misconduct.

Indeed, merely defending an allegation of misconduct is as different from actively opposing or

complaining of unlawful discrimination as day is to night; the former involves affirming that one

has not committed wrongdoing, while the latter rests on the notion, real or perceived, that one has

been on the receiving end of or has opposed wrongdoing in the form of illegal discrimination.

       Here, Doe’s retaliation claim does not allege that he complained to anyone about

discrimination on the basis of sex prior to or during the sexual misconduct investigation, and the

summary judgment record is devoid of evidence of this requisite protected activity. To the

contrary, Doe was, broadly speaking, satisfied with the Title IX process followed by Belmont.




                                                31

  Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 31 of 51 PageID #: 1642
(Doc. No. 71-1 at 12.) 32 (Id.) Critically, Belmont exonerated Doe on the sexual misconduct

charges. Doe testified during his deposition that this finding was not based on any faulty process

or procedure, and that Belmont looked at all the evidence. (Id. at 18-19.) Doe was only punished

by Zlock for Deceptive Behavior Policy and visitation policies violations that arose during the

investigation. Regarding the Deceptive Behavior Policy violation, Doe testified at his deposition

that he “d[id]n’t dispute the process,” only the substantive findings. (Id. at 59). In short, there is

no evidence from which a jury could conclude that Doe was engaged in the protected activity of

complaining about unlawful discrimination on the basis of sex under Title IX and was retaliated

against as a result. 33 Furthermore, any general complaints Doe might have had about the handling

of his investigation are not the equivalent of specific complaints about unlawful discrimination on

the basis of sex under Title IX. See Booker v. Brown & Williamson Tobacco Co., 879 F.2d 1304,

1313 (6th Cir. 1989) (opposition in the form of a mere “vague charge of discrimination” is

insufficient); Braun v. Ultimate Jetcharters, LLC, 828 F.3d 501, 511 (6th Cir. 2016) (observing

that general “complaints to management” do not constitute protected activity when the plaintiff




32
  When asked at his deposition if Zlock described the “process that would be followed during the
course of th[e] investigation,” Doe responded, “Yes.” (Doc. No. 71-1 at 12.) When asked if that
process was “consistent with what [he] had read in the [S]exual [M]isconduct [P]olicy,” Doe
responded, “Yes.” (Id.) And when asked if that was, “in fact, the process that was followed to the
best of your recollection,” Doe responded, “the general framework of the investigation was pretty
much how I expected it.” (Id.) Doe further testified that, other than in one instance when he did
not receive an extension of time to take an accounting test and another instance when the interview
of Student T. was delayed but ultimately conducted and included as part of the investigation, there
was no other process or procedure that he requested in the course of the investigation that he did
not receive. (Doc. No. 71-1 at 14.)
33
   This conclusion does not differ even if the assertion is that Briscoe retaliated against Doe. First,
there is no record evidence that Briscoe was involved in the Title IX investigation. Second, there
is no record evidence that Zlock influenced Briscoe’s separate disciplinary processes. Finally, and
most importantly, there is no record evidence that Doe complained of discrimination of the basis
of sex to Briscoe or in connection with Briscoe.
                                                  32

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 32 of 51 PageID #: 1643
does not “object[] to discriminatory conduct” under relevant laws); Pastura v. CVS Caremark, No.

1:11-cv-400, 2012 WL 6738660, *10 (S.D. Ohio Dec. 31, 2012) (holding that an employee’s

verbal complaints that he suffered “discriminatory” discipline and that he felt “harassed” and

“treated differently” were merely “vague protests”).

       Doe unsuccessfully attempts to rely on the “zone of interest theory” espoused in Ollier v.

Sweetwater Union High School District, 768 F.3d 843, 866 (9th Cir. 2014), which in turn cites to

Thompson v. North American Stainless, LP, 562 U.S. 170, 131 (2011). Invoking this authority,

Doe argues that a retaliation claim may be viable when there is a nexus between a student and the

university such that the student lies within the “zone of interest.” These cases, however, are not

applicable here. Sweetwater and Thompson only permit zone-of-interest recovery for plaintiffs

who are so closely associated with the person who in fact engaged in the protected activity such

that the court could find that the protected activity was the plaintiff’s own or that the retaliation

against the plaintiff was intended to actually harm that person. Univ. of Tenn., 186 F. Supp. 3d at

809 n. 16. In Sweetwater, for example, female athletes alleged unequal treatment and the defendant

retaliated by firing their coach, who had advocated on the students’ behalf. See Sweetwater, 768

F.3d at 866-67 (finding that members of a women’s high school softball team suffered judicially

cognizable injuries flowing from the school’s retaliatory responses to Title IX complaints made

by the coach on the students’ behalf); see also Thompson, 562 U.S. at 867-69 (allowing a

retaliation claim by a plaintiff who was fired because his fiancée, who was also his coworker,

engaged in protected activity and firing him was intended to harm her). Doe cannot seriously

contend to have been in analogous circumstances because he did not make any underlying Title

IX complaints (such as students arguing disparate treatment) and he did not raise complaints on




                                                 33

  Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 33 of 51 PageID #: 1644
behalf of others with whom he had a close relationship. The zone-of-interest theory would

therefore not apply to save Doe’s retaliation claim.

       The Court’s inquiry ends there. But the Court notes that, even if it were to assume,

arguendo, that Doe engaged in a protected activity, the retaliation claim would also fail because

Doe cannot satisfy the fourth element of the prima facie case – establishing the requisite causal

connection between his protected activity and the adverse action. Prior to 2013, it was clearly the

law in this Circuit that a causal connection could be established when a plaintiff proffers “evidence

sufficient to raise the inference that [his] protected activity was the likely reason for the adverse

action.” Fuhr, 710 F.3d at 675 (quoting Upshaw v. Ford Motor Co., 576 F.3d 576, 588 (6th Cir.

2009)). In 2013, the Supreme Court decided Nassar and enunciated the now-familiar “but-for”

causation requirement for Title VII retaliation claims. The Supreme Court justified its decision in

part by explaining that “[u]nlike Title IX, § 1981, § 1982, and the federal-sector provisions of the

ADEA, Title VII is a detailed statutory scheme . . . [that] enumerates specific unlawful

employment practices.” Nassar, 570 U.S. at 356 (emphasis added). It further distinguished Title

IX’s “broadly written general prohibition on discrimination” from Title VII’s “greater detail [with

respect to] the conduct that constitutes discrimination.” Id. at 357 (citing Jackson, 544 U.S. at 175).

Because of the specificity of Title VII, the Court concluded that it could not draw inferences to

allow anything short of a “but-for” causation standard for retaliation claims brought thereunder.

Id. at 356-362. However, the Supreme Court has not resolved the question of precisely how Nassar

applies to a Title IX retaliation claim. See Feminist Majority Found. v. Hurley, 911 F.3d 674, 695

n.10 (4th Cir. 2018). Nor have the Courts of Appeals conclusively resolved this issue. See, e.g.,

Varlesi, 643 F. App’x at 518 (Sixth Circuit observing that “Nassar, a Title VII case, went to some

lengths to differentiate Title VII from Title IX,” and assuming without deciding that Nassar applies



                                                  34

  Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 34 of 51 PageID #: 1645
to Title IX retaliation claims because the jury instruction at issue was sufficient under Nassar);

Burton v. Bd. of Regents of Univ. of Wis. Sys., 851 F.3d 690, 695 (7th Cir. 2017) (asserting,

without discussion or explanation, that Nassar applies to Title IX retaliation claim); Gordon, 686

F. App’x at 320 (Sixth Circuit, after Nassar, applying pre-Nassar explanation of causation from

Fuhr to Title IX retaliation claim); Lininger v. St. Marys City Sch. Dist. Bd. of Educ., Case No.

3:16-cv-2853, 2019 WL 188050, at * 7-8 (N.D. Ohio Jan. 14, 2019) (after Nassar, applying pre-

Nassar explanation of causation from Fuhr to Title IX retaliation claim).

         Assuming without deciding that Nassar’s but-for standard applies, there is simply no

evidence to support the conclusion that Belmont punished Doe “because” he defended himself as

a respondent in a sexual misconduct inquiry. Indeed, this theory of causation defies logic. Four

things are clear from the record: (1) Belmont cleared Doe in the Title IX investigation; (2) Doe

was generally satisfied with the investigatory process employed by Belmont; (3) Belmont was

within its authority, per the Bruin Guide’s pre-emption clause, to sanction Doe for collateral

violations regardless of the outcome of the Title IX charges; and (4) the investigation provided

sufficient evidence from which Belmont could conclude, by a preponderance standard, that (a)

Doe and Student S. engaged in multiple visitation violations and (b) Doe was deliberately

deceptive during the investigation. Zlock clearly delineated the collateral violations in the well-

supported Determination Letter. Doe simply has not put forth evidence that Zlock sought to punish

him for anything other than the cited violations, let alone “because of” Doe’s Title IX defense. 34

Notably, this same fundamental flaw would doom Doe’s case for causation even if the Court

applied only the more forgiving “substantial factor” test; for the same reasons, there is no evidence



34
   This is even more clearly the case for the far more attenuated discipline Doe received from
Briscoe for parallel Code of Conduct violations, because Briscoe was not even involved in the
Title IX investigation.
                                                 35

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 35 of 51 PageID #: 1646
from which a reasonable jury could conclude that Doe’s decision to defend himself against sexual

misconduct charges was even the “likely” cause of the collateral violation discipline.

         It is not clear exactly what Doe argues to try to establish causation under any legal test.35

Indeed, at his deposition Doe, despite the fourteen-page Determination Letter, testified that he had

“no idea” why Belmont disciplined him. (Doc. No. 71-1 at 59.) But, as Belmont indicates, it

appears that Doe may implicitly contend that the temporal proximity of the Title IX investigation

and his punishment for the collateral violations is satisfactory. It is true that, in certain

circumstances, temporal proximity between events can be close enough in time to constitute

sufficient evidence of a causal connection for the purposes of the prima facie retaliation case. See

Montell v. Diversified Clinical Servs., 757 F.3d 497, 505-06 (6th Cir. 2014) (citing Mickey v.

Zeidler Tool & Die Co., 516 F.3d 516, 525 (6th Cir. 2008)). However, the timeline of events can

also extinguish any inference based on temporal proximity. Wasek v. Arrow Energy Servs., 682

F.3d 463, 472 (6th Cir. 2012). Here, the Deceptive Behavior Policy and visitation policy violations

were obvious “intervening legitimate reasons” for Belmont to discipline Doe that “dispel[led] an

inference of retaliation based on temporal proximity.” Id.; see also Vereecke v. Huron Valley Sch.

Dist., 609 F.3d 392, 401 (6th Cir. 2010) (holding that an intervening “obviously nonretaliatory

basis” for the adverse action is evidence negating temporal proximity). Accordingly, Doe cannot

rely solely on temporal proximity. Setting that aside, he has put forth no other evidence to support

the inference that the discipline issued to him for violating the Deceptive Behavior Policy and




35
   In this section of his opposition brief, Doe discusses the “damage” the he has encountered as a
“direct and proximate cause” of Belmont’s retaliation. (See Doc. No. 50 at 15.) This is not the
relevant legal analysis.


                                                  36

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 36 of 51 PageID #: 1647
visitation policies was punishment for defending against sexual misconduct claims as opposed to

being untruthful or breaking dorm visitation rules. 36

         For all these reasons, Belmont is entitled to summary judgment on Doe’s Title IX

retaliation claim.

                2.     Count II - Promissory Estoppel

         The Court previously dismissed all of Count II except for a claim based Paragraphs 47 and

131 of the Complaint. That part of the Complaint contains an allegation that “Doe was assured the

visitation violation would not be considered or intermingled with the [sexual misconduct] charge

by Zlock and yet Zlock specifically mentions visitation violations in her [D]etermination [L]etter

and bases her discipline on alleged visitation infractions[,]” and that, as a result, Zlock improperly

sanctioned Doe for alleged actions he was not charged with. 37 (Doc. No. 1 at ¶¶ 47, 131.) The

Court held that discovery was appropriate concerning whether the promise occurred, and, if so,

whether it verged on “actual fraud”; whether Belmont obtained an unconscionable advantage in

the investigation by its actions, and whether Doe relied on the promise to his detriment. (Doc. No.

40 at 29.) Belmont now contends that discovery has failed to identify any evidence to create a

dispute of fact regarding these issues.

         A claim for promissory estoppel in Tennessee, also known as “detrimental reliance,” has

three elements: “(1) a party made a promise which the promisor should reasonably have expected



36
   Again, even if the claim were that Briscoe retaliated against Doe, it would likewise fail on
causation grounds as well, because each of the three Code of Conduct violations for which Briscoe
disciplined Doe was independently reported to her by university employees. These intervening
reports dispel reliance on the temporal proximity of Briscoe’s actions to the Title IX investigation.
37
   Paragraph 47 specifically refers to the visitation violation that arose during the sexual
misconduct investigation. (Doc. No. 1 at ¶¶ 45-46.) Paragraph 131 refers to all of the violations
for which Doe was sanctioned by Zlock (id. at ¶ 131), which include both the Deceptive Behavior
Policy and the visitation policies violations punished in the Determination Letter.
                                                 37

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 37 of 51 PageID #: 1648
to induce the action or forbearance of the promisee; (2) the promise does induce that action or

forbearance; and (3) injustice can be avoided only by enforcing the promise.” Sifuna v. S. Coll. of

Tenn., No. 17-5660, 2018 WL 3005814, at *2 (6th Cir. Apr. 5, 2018) (citing Atria v. Vanderbilt

Univ., 142 F. App’x 246, 256 (6th Cir. 2005); Barnes & Robinson Co., Inc. v. OneSource Facility

Servs., Inc., 195 S.W.3d 637, 645 (Tenn. Ct. App. 2006) (citation omitted)). Tennessee does not

liberally apply the doctrine of promissory estoppel and limits its application to exceptional cases

“verging on actual fraud.” Shedd v. Gaylord Entm’t Co., 118 S.W.3d 695, 700 (Tenn. Ct. App.

2003). The key element, of course, is the promise. Chavez v. Broadway Elec. Serv. Corp., 245

S.W.3d 398, 404 (Tenn. Ct. App. 2007); Amacher v. Brown-Forman Corp., 826 S.W.2d 480, 482

(Tenn. Ct. App. 1991). “It is the key because the court must know what induced the plaintiff’s

action or forbearance[.]” Amacher, 826 S.W.2d at 482. Doe must at least raise a dispute of fact

over whether a promise was made, and the promise must be “unambiguous.” Jackson v.

CitiMortgage, Inc., No. W2016-00701-COA-R3-CV, 2017 WL 2365007, at *8 (Tenn. Ct. App.

May 31, 2017) (internal citations omitted).

       As discussed above, Doe testified that, at the outset of the investigation, Zlock encouraged

him to read the provisions of the Sexual Misconduct Policy and explained that the process that

would be followed during the investigation would be consistent with it. Specifically, the Sexual

Misconduct Policy pre-empts the general accountability process such that it allows for punishment

of collateral violations that arise during the investigation. (Doc. No. 21-2 at 12.) Doe testified

during his deposition that he found the process that Belmont used to be consistent with the Sexual

Misconduct Policy. At no time during his deposition did Doe mention any promise by Zlock or

another Belmont official that the pre-emption clause would not apply in Doe’s case and that he

would be exempted from consideration of collateral violations that arose during the investigation



                                                38

  Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 38 of 51 PageID #: 1649
of sexual misconduct charges. In short, Doe has put forth no evidence that Zlock (or anyone else

at Belmont) made an unambiguous, explicit promise that Deceptive Behavior Policy or visitation

policy violations that came to light during the sexual misconduct investigation would not be

considered for punishment. 38 Because the record is devoid of evidence that the alleged

unambiguous, enforceable promise was made to Doe, his own admissions are sufficient for the

Court to conclude that no reasonable inference based on the evidence would lead a rational trier of

fact to infer the promises asserted by Doe. See Jackson, 2017 WL 2365007, at *9 (granting

summary judgment where plaintiff’s admissions established that no explicit promise was made).

         The Court need go no further, but it notes that Doe’s promissory estoppel claim would fail

for other reasons as well. Because Doe acknowledged that (1) he was informed about the Sexual

Misconduct Policy and encouraged to read it, and (2) Belmont followed that policy during its

investigation, Doe cannot establish a question of fact regarding whether he relied on any promise

to his detriment. Also regarding detrimental reliance, Doe was expected to participate in the sexual

misconduct investigation and be truthful regardless of whether collateral violations might become

a concern. In other words, Doe has not articulated any purported “reliance” on Zlock’s alleged

promise other than the participation and truthfulness in the investigation that was otherwise

required.

         In addition, Doe has not established a question of fact regarding the detriment he allegedly

suffered, which must have been a substantial economic harm. Atria, 142 F. App’x at 256-57. As

discussed in the Court’s prior Memorandum Opinion, Doe claims impermissibly speculative

damages related to educational opportunities, career prospects, and future earnings. (Doc. No. 40



38
  Nor is there record evidence of any kind that any promise was made to Doe that Briscoe would
not consider other, unrelated Code of Conduct violations during the same time frame that the Title
IX investigation was ongoing.
                                                 39

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 39 of 51 PageID #: 1650
at 26.) The summary judgment record is of no help to Doe on this point. Belmont suspended Doe

for one semester with the ability to re-enroll; assigned institutional probation and loss of co-

curricular organization leadership positions; and issued a permanent no-contact order. It was Doe’s

decision to not return to Belmont. Doe was admitted to the University of Tennessee at

Chattanooga, but he chose not to enroll there. According to Doe, he then had little difficulty

securing two different positions in the information technology field. On this record, no reasonable

jury could conclude that Doe has suffered substantial economic harm as a result of Belmont’s

alleged (but unproven) promise.

       Doe’s opposition focuses at length on the alleged interplay between visitation violations

addressed by Briscoe and visitation violations addressed by Zlock in the Determination Letter.

Doe argues that it was only in Zlock’s deposition, for the first time, that she asserted that the

visitation violations for which she punished Doe in the Determination Letter were different from

those considered by Briscoe. (See Doc. No. 50.) This is unpersuasive for two reasons. First, Doe

appears to offer this argument based on the revised position that Belmont’s explicit promise was

only “to be fair” in the investigation. (Id. at 16.) But where, as here embodied in the Bruin Guide,

there is a valid contractual relationship, Tennessee courts only recognize a claim for promissory

estoppel in limited cases where the alleged promise operates to expand the terms of a contract.

Thomas Energy Corp. v. Caterpillar Fin. Servs. Corp., No. E2014-00226-COA-R3-CV, 2014 WL

7366676, at *7 (Tenn. Ct. App. Dec. 26, 2014) (citing Bill Brown Const. Co. v. Glen Falls Co.,

818 S.W.2d 1, 11-12 (Tenn. 1991)). Because the Bruin Guide promises a fair investigation, Zlock’s

promise to be fair did not “expand” the term of the relationship between Doe and Belmont such

that it may form the basis of Doe’s promissory estoppel claim. Second, this argument is simply

not supported by the record. As discussed above, Belmont has established that: (1) Briscoe and



                                                40

  Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 40 of 51 PageID #: 1651
Zlock considered different visitation violations and were not involved in the substantive

determinations of each other; (2) Zlock’s Determination Letter references visitation violations that

arose during the sexual misconduct investigation (based on the parties’ statements and e-mails)

and are different than those considered by Briscoe; (3) Zlock testified that the visitation violations

she addressed in the Determination Letter were the ones she found through the course of the sexual

misconduct investigation; and (4) Briscoe testified that the visitation violations she addressed were

not part of the sexual misconduct investigation. Doe has not raised any serious challenge to these

facts. Moreover, the primary collateral violation for which Doe was punished in the Determination

Letter was his violation of the Deceptive Behavior Policy – something Doe does not even suggest

that Briscoe was involved with at all.

       Accordingly, Belmont is entitled to summary judgment on Doe’s remaining promissory

estoppel claim.

               3.      Counts V and VII – Negligence and Gross Negligence

       Under Tennessee law, a prima facie case for negligence includes the following five

elements: (1) a duty of care owed by the defendant to the plaintiff; (2) conduct by the defendant

falling below the applicable standard of care that amounts to a breach of that duty; (3) an injury or

loss; (4) causation in fact; and (5) proximate, or legal, causation. Merhson v. HPT TA Props. Tr.,

No. M2018-00315-COA-R3-CV, 2018 WL 5793564, at *2 (Tenn. Ct. App. Nov. 5, 2018) (quoting

Staples v. CBL & Assocs., Inc., 15 S.W.3d 83, 89 (Tenn. 2000)). For gross negligence, a plaintiff

must establish the elements of negligence, plus the additional element that the act in question was

“done with utter unconcern for the safety of others, or one done with such a reckless disregard for

the rights of others that a conscious indifference to consequences is implied in law.” Thrasher v.

Riverbend Stables, No. M2007-01237-COA-R3-CV, 2008 WL 2165194, at *5 (Tenn. Ct. App.



                                                 41

  Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 41 of 51 PageID #: 1652
May 21, 2008) (quoting Ruff v. Memphis Light, Gas, and Water Div., 619 S.W.2d 526, 528 (Tenn.

Ct. App. 1981)).

         However, where the alleged “breach of duty” that a plaintiff alleges occurred is a breach

of contractual obligations, regardless of whether the defendant was negligent in attempting

performance, “the action remains in contract.” 39 Oak Ridge Precision Indus., Inc. v. First Tenn.

Bank Nat’l Ass’n, 835 S.W.2d 25, 30 (Tenn. Ct. App. 1992) (dismissing negligence claims because

alleged damages arose from breach of contractual relationship and stating “the alleged claim for

negligence sounds in contract, and dismissal was proper”); see also Harvest Corp. v. Ernst &

Whinney, 610 S.W.2d 727, 728 (Tenn. Ct. App. 1980) (“[I]t matters not a whit whether the breach

was an intentional one or an unintentional one caused by negligence in attempting to perform. The

action still remains in contract.”); America’s Collectibles Network, Inc. v. Sterling Commerce

(America), Inc., Case No. 3:09-cv-143, 2016 WL 9132294, at *19 (E.D. Tenn. Sept. 7, 2016)

(“Under Tennessee law . . . [w]here the only duty alleged arises from a contractual obligation, its

breach cannot form the basis of a parallel negligence claim.”); Williams v. SunTrust Mort., Inc.,

No. 3:12-CV-477, 2013 WL 1209623, at *4 (E.D. Tenn. Mar. 25, 2013) (“[W]hen two parties

enter into a contractual agreement, their obligations to each other arise out of the contract itself, so

that a violation of the contractual duty supports an action in contract rather than in tort.”) (citing

Permobil, Inc. v. Am. Express Travel Related Servs., Inc., 571 F. Supp. 2d 825, 842 (M.D. Tenn.

2008) (“[I]f the only source of duty between a particular plaintiff and defendant is their contract

with each other, then a breach of that duty, without more, ordinarily will not support a negligence




39
  This limitation arises from the idea that, where two parties enter into a contractual arrangement,
their obligations to each other generally arise only out of the contract itself. Thomas & Assocs.,
Inc. v. Metro. Gov’t of Nashville, No. M2001-00757-COA-R3-CV, 2003 WL 21302974, at *6
(Tenn. Ct. App. June 6, 2003).
                                                  42

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 42 of 51 PageID #: 1653
action.”)) (other citations omitted). Thus, where a claim for negligence is based only on breach of

contract obligations, and there are no alleged extra-contractual duties, “the first element of the tort

claim fails.” Silvestro v. Bank of Am., N.A., No. 3-13-0066, 2013 WL 1149301, at *4 (M.D. Tenn.

Mar. 19, 2013).

       In the Complaint, Doe alleges that Belmont had a duty of care to conduct the Sexual

Misconduct Policy accountability process “in a non-negligent way” and “failed to perform that

duty.” (Doc. No. 1 at ¶¶149-151; 159-161.) In his opposition brief, Doe reiterates this theory of

liability and states that his negligence and gross negligence claims are based upon Belmont’s duty

to “uniformly enforce and apply its Sexual Misconduct Policy.” (Doc. No. 50 at 18.) Doe has not

identified through discovery any additional duty that Belmont allegedly owed him beyond the

obligations set forth in the Bruin Guide and Sexual Misconduct Policy. As discussed in the Court’s

prior Memorandum Opinion, the Bruin Guide and Sexual Misconduct Policy reflect that they are

the source of Belmont’s contractual obligations to Doe relevant to this case. (See Doc. Nos. 40 at

7-9; 21-2.). Because Doe has not identified a source of duty outside the contractual relationship

established by the Bruin Guide and Sexual Misconduct Policy, his negligence and gross negligence

claims are an impermissible attempt to recast his (dismissed) contractual claims in the language of

tort. See, e.g., Silvestro, 2013 WL 1149301, at *4 (dismissing negligence claims because plaintiff

had not identified duty outside of contractual relationship); Valente v. Univ. of Dayton, 438 F.

App’x 381, 387 (6th Cir. 2011) (under similar Ohio law, affirming dismissal of student’s

negligence claims because university’s alleged duties arose from contractual obligations embodied

in Honor Code and the tort claims mirrored the bases of student’s breach of contract claim);

Schaumleffel, 2018 WL 1173043, at *18 (under similar Ohio law, explaining that “Plaintiff’s

negligence claim based upon a duty arising from Muskingum’s Policies is barred because the



                                                  43

  Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 43 of 51 PageID #: 1654
alleged duties are contractual duties, not separate and independent duties created by common law

that would exist even if no contract existed”).

         Even assuming, arguendo, that Doe could avoid that problem, he still cannot succeed in

advancing this claim. Assuming a university owes every student a duty to refrain from conduct

that poses an unreasonable and foreseeable risk of harm, Atria, 142 F. App’x at 251 (citing

Burroughs v. Magee, 118 S.W.3d 323, 329 (Tenn. 2003)), the Court considers whether there is

record evidence that Belmont acted in a manner that “pose[d] an unreasonable and foreseeable risk

of harm” to Doe. Id. The risk is unreasonable “if the foreseeable probability and gravity of harm

posed by defendant’s conduct outweigh the burden upon defendant to engage in alternative

conduct that would have prevented the harm.” Id. (quoting McCall v. Wilder, 913 S.W.2d 150,

153 (Tenn. 1995)); Doe v. Univ. of the South, No. 4:09-cv-62, 2011 WL 1258104, at *21 (E.D.

Tenn. Mar. 31, 2011).

         Belmont contends that Doe has not raised a question of material fact regarding whether

Belmont’s conduct during the investigation posed an unreasonable risk of harm. Specifically,

Belmont argues that the record reflects that the process it used to conduct the investigation was

“thorough, transparent, and entirely consistent with the process set forth in the Bruin Guide.” (Doc.

No. 45 at 21.) As discussed herein, Doe testified during his deposition that the process that Zlock

explained was consistent with the Sexual Misconduct Policy. 40 (Doc. No. 71-1 at 12.) Doe testified

that the “general framework of the investigation was pretty much how [he] expected it.” (Id.) Even




40
   The only actual problems with implementation of the accountability process that Doe could
identify at his deposition were (1) a problem rescheduling an accounting test, which was both de
minimis and not in Zlock’s full control, and (2) a delay in interviewing Student T., which Belmont
rectified. (Doc. No. 71-1 at 12-14.) Doe also testified that there may have been one or more
occasions where he needed more time to respond during the investigation, but he could not recall
ever not being given more time to respond. (Id.)
                                                  44

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 44 of 51 PageID #: 1655
when asked about the process that Zlock had used to find him responsible for the collateral

Deceptive Behavior Policy violation, Doe responded, “[h]onestly, I don’t dispute the process. I

disagree with their findings.” (Doc. No. 71-1 at 59 (emphasis added).) Belmont’s Determination

Letter, appeals determinations, declarations and deposition testimony all establish that the

university followed the Sexual Misconduct Policy accountability process set forth in the Bruin

Guide. Furthermore, Zlock’s choice of sanctions was within a range of discretionary punishments

allowed by the Sexual Misconduct Policy accountability process. As is particularly clear from

Doe’s deposition testimony, he merely believes that he did not substantively merit the sanctions

for the collateral violations:

                Q.      And is there a specific area in which they did not exercise
                        the care you feel like they should have that forms the basis
                        for your claim?
                A.      Yes, sir, with the sanctions that they assigned me.
                Q.      You feel like those sanctions were not merited?
                A.      Correct.
                Q.      . . . Is there any other specific breach of care that you contend
                        Belmont engaged in regarding your negligence claim?
                A.      No, sir, not that I can think of.

(Id. at 62.) Of course, showing mere disagreement with Belmont’s preponderance-of-the-evidence

substantive conclusions is a far cry from raising a question of material fact regarding whether

Belmont was negligent in its duty of care to implement the Sexual Misconduct Policy

accountability process in a non-negligent manner.

        In sum, because they are wholly dependent upon the Bruin Guide, Doe’s negligence and

gross negligence claims are an impermissible second bite at the apple of contract claims dismissed

from this action. Just as importantly, Doe has not raised a question of fact about whether Belmont

breached its duty of care by applying the Sexual Misconduct Policy to him in a manner that posed




                                                   45

  Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 45 of 51 PageID #: 1656
an unreasonable risk of harm. 41 Belmont is therefore entitled to summary judgment on these

claims.

                 4.      Count VI – Negligent Infliction of Emotional Distress

          The elements of a claim for negligent infliction of emotional distress include the elements

of a general negligence claim, as well as the additional requirement that a plaintiff must prove that

a defendant’s conduct caused a serious or severe emotional injury. Rogers v. Louisville Land Co.,

367 S.W.3d 196, 206 (Tenn. 2012) (citations omitted). A serious or severe injury occurs “where a

reasonable person, normally constituted, would be unable to adequately cope with the mental stress

engendered by the circumstances of the case.” Id. at 210. “[T]oo much trivial or modest emotional

disturbance occurs in modern life for the law to attempt to provide universal peace of mind,” and

the severe mental injury component helps “to avoid the judicial system being flooded with

potentially fraudulent, manufactured, or overstated claims arising from the transient and trivial

emotional distress of daily life[.]” Foster v. Aramark, No. 3:13-516, 2014 WL 1961245, at *7

(M.D. Tenn. May 14, 2014) (internal quotation marks and citation omitted). As the Tennessee

Court of Appeals pointed out in Brown v. Mapco Express, Inc., “in the elements that must be

established for a claim of negligent infliction of emotional distress, the requirement that the

stimulus conduct be extreme and outrageous is interwoven with the ‘reasonable person’

component of the element of serious or severe emotional injury.” 393 S.W.3d 696, 706 (Tenn. Ct.

App. 2012). “In effect, the plaintiff must prove that the conduct giving rise to his claim was so




41
   As discussed in the portion of this opinion dealing with the Motion to Strike, the Court is not
considering Doe’s late-raised theory regarding “alternate versions” of the Bruin Guide, which, in
any event, would only be relevant if Doe could circumvent the limitation on recasting contract
claims in tort.
                                                  46

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 46 of 51 PageID #: 1657
extreme and outrageous that it would have caused a reasonable person to suffer serious or severe

emotional injury.” Id.

       Belmont is entitled to summary judgment on this claim for the same reasons described

above concerning Doe’s failure to raise a question of material fact about Belmont’s breach of any

duty. In other words, because Doe has no viable negligence claim, he also has no viable negligent

infliction of emotional distress claim. Doe’s claim also fails as a matter of law because “the

‘reasonable person’ component of the emotional injury element of the tort has not been met.” Id.

at 706. Doe has not offered record evidence to establish a dispute of fact over whether the conduct

of Zlock and other Belmont officials of which Doe complains rises to the level of “outrageous.”

Foster, 2014 WL 1961245, at *8. Belmont has, as discussed, established that Doe – although

dissatisfied with the substantive outcome of the investigation regarding collateral violations – was

generally satisfied with the investigative process used by Belmont and its consistency with the

Bruin Guide.

       Doe has also not introduced evidence of severe emotional injury resulting from the one-

semester-suspension and related sanctions. Doe testified during his deposition that he has friends,

has a social life, has hobbies, and is functioning well in the workplace. When asked to describe his

emotional distress, Doe explained that it was distressful “[j]ust whenever I kind of sit down and

think about where I could have been right now had all this not come up.” (Doc. No. 71-1 at 70.)

Doe stated further that it was “really hard” that he was “not going to be getting my degree in May

like [his former classmates] will and getting to walk across the stage. Or even just like when they

came back on campus and everybody was – last day of school, whatever, those types of things just




                                                47

  Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 47 of 51 PageID #: 1658
– each one of them is just a crushing blow to me.” 42 (Id.) When asked if there was anything further,

Doe responded that there was “nothing specific.” 43 (Id.) The Court concludes that “a reasonable

person, normally constituted, would be able to adequately cope with the mental stress” as described

by Doe. Foster, 2014 WL 1961245, at *8. Accordingly, Doe has simply not “demonstrated severe

mental injuries.” Am. Nat. Prop. and Cas. Co. v. Stutte, No. 3:11-CV-219, 2015 WL 268994, at

*9 (E.D. Tenn. Jan. 21, 2015); see also Rogers, 367 S.W.3d at 211 (finding no serious mental

injury where plaintiff, who was mourning the loss of her son, reported being “very, very emotional,

very tearful” but, among other things, the Court found she incurred no “significant impairment in

her daily functioning”); Vanover v. White, No. 3:07-CV-15, 2008 WL 2713711, at *18 (E.D.

Tenn. July 10, 2008) (serious mental injury is evinced by an inability to “cope” with the mental

stress caused by the relevant events). As such, it is not necessary to consider whether the conduct

alleged here “has been so outrageous in character and so extreme in degree, as to go beyond all

possible bounds of decency.” See Bryan v. Campbell, 720 S.W.2d 62, 64 (Tenn. Ct. App. 1986).



42
   Doe’s inability to graduate, even if credited as having an impact upon him, is significantly the
result of choices Doe made for himself. Doe was merely suspended from Belmont for one semester
for collateral violations with certain limitations upon his return. But Doe’s opposition brief paints
a curiously different picture of the world than is reflected in his deposition testimony. (See Docs.
No. 50 at 21; 71-1.) In it, Doe asserts that he “couldn’t go to school, couldn’t graduate, couldn’t
get into another school.…” (Doc. No. 51 at 21.) And yet Doe could have returned to Belmont after
one semester. He could have matriculated at UT-Chattanooga after he was accepted. And, because
he had approximately 60 credits, Doe could have graduated from either of those institutions before
too long.
43
   Doe’s opposition brief states that, once he was charged with sexual misconduct, he “saw a
psychiatrist and took medication for the first time in his life.” (Id.) This assertion has no citation,
and it is absent from the parties’ statements of facts. Furthermore, without revealing confidential
information, this statement appears so at odds with Doe’s deposition testimony that it is difficult
for the Court to fathom how counsel included it in his brief without explanation. (See Doc. No.
71-1 at 67-70.) Regardless, if this is a belated attempt to establish a dispute of fact regarding Doe’s
mental state, Doe obviously has not sufficiently cited to the summary judgment record. See Fed.
R. Civ. P. 56(c).

                                                  48

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 48 of 51 PageID #: 1659
However, the Court has found nothing in the summary judgment record to suggest that a reasonable

jury could find that Belmont’s conduct was “extreme or outrageous [ ]or unacceptable in a civilized

community.” Stutte, 2015 WL 268994, at *9.

       Belmont is therefore entitled to summary judgment on Doe’s negligent infliction of

emotional distress claim.

               5.      Count VIII – Negligent Training and Supervision

       The last of Doe’s theories is that Belmont injured him through negligent training or

supervision of its employees. Under Tennessee law, a negligent training or supervision claim may

be maintained by establishing the elements of a negligence claim, plus the additional element that

the employer had knowledge of the employee’s unfitness for the job. Thompson v. Bank of Am.,

N.A., 773 F.3d 741, 755 (6th Cir. 2014) (citing Doe v. Catholic Bishop for Diocese of Memphis,

306 S.W.3d 712, 717 (Tenn. Ct. App. 2008)); Billiter v. SP Plus Corp., 329 F. Supp. 3d 459, 474

(M.D. Tenn. 2018). The Court of Appeals has explained that, “[c]learly, this requires the plaintiff

to identify the employee and explain what the employee did that negligently injured the plaintiff.”

Thompson, 773 F.3d at 775.

       This count of the Complaint focuses solely on Molly Zlock. Doe alleged that Zlock “lacked

the proper training to carry out her responsibilities” under relevant federal and state law and

Belmont University’s sexual misconduct policy and “committed negligent, grossly negligent, and

intentional tortious acts that caused injury to Plaintiff.” (Doc. No. 1 at ¶¶ 164-165.) This claim

fails for two main reasons. First, as discussed above, Doe has failed to establish the basic elements

of a negligence claim. Even when he frames the purported breach in terms of Zlock specifically,

rather than Belmont as an institution, Doe still has neither (1) identified a source of duty that Zlock

owed to Doe outside the contractual relationship established by the Bruin Guide and Sexual



                                                  49

  Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 49 of 51 PageID #: 1660
Misconduct Policy, nor (2) raised a question of fact about whether Zlock, acting on behalf of

Belmont, breached a duty of care by applying the Sexual Misconduct Policy to him in a manner

that posed an unreasonable risk of harm. Second, and equally important, Doe has not raised a

question of material fact regarding the additional required element for this claim – that is, whether

Belmont was aware that Zlock was unfit for her job. To the contrary, the record establishes that

Zlock was an experienced, licensed attorney in good standing; a level four certified Title IX

Coordinator, and an active member of the Association of Title IX Administrators. Doe has made

no evidence-based challenge to Zlock’s training in the administration and oversight of Title IX

investigations. Setting insinuations about Zlock’s motives aside, there is no record evidence that

would allow a reasonable jury to conclude that Zlock was unqualified for her job or that Belmont

had any knowledge of such unfitness before the Doe investigation. 44

         Accordingly, Belmont is entitled to summary judgment on this claim.

III.     Conclusion

         The Court has recognized that sexual misconduct investigations on campus raise issues that

are important to the community as well as very personal to those whose lives are touched. See Z.J.

v. Vanderbilt Univ., No. 3:17-cv-00936, --- F. Supp. 3d ---, 2018 WL 6694866, at *39 (M.D. Tenn.



44
   In his opposition brief, Doe shifts gears from the Complaint and argues that it was Zlock’s
investigators who lacked training. (Doc. No. 50 at 21.) The Court will not entertain this new
argument because Count VIII of the Complaint, which was very specific to Zlock, did not
encompass the investigators and thus did not give Belmont notice to defend against such a claim.
See, e.g., Desparois v. Perrysburg Exempted Village Sch. Dist., 455 F. App’x 659, 665-66 (6th
Cir. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (defendant is entitled to
be given “fair notice of what the . . . claim is and the grounds upon which it rests”)). Regardless,
there is no support for this assertion about Doe’s investigators in the record, which establishes that
Zlock trained and oversaw her personnel. The record further establishes that it was solely Zlock’s
responsibility to review the evidence. Zlock led and was actively involved in the investigation
(e.g., by asking follow-up questions, ordering the text message analysis, etc.), and she alone
reached the substantive decisions reflected in the Determination Letter, which were then upheld at
two independent levels of appeal.
                                                 50

     Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 50 of 51 PageID #: 1661
Dec. 19, 2018). This was a difficult case at the university level. Neither party was satisfied with

the outcome. Also, a student was found not responsible for sexual misconduct but responsible for

collateral violations of other university policies. However, the Court is not to assume the role of

an investigator or to substitute its judgment for that of the academic institution. The Court is only

to determine if any of Doe’s legal claims should survive summary judgment and be tried to a jury.

For the reasons discussed herein, on the record before the Court, the Court concludes that Belmont

is entitled to judgment as a matter of law on all of Doe’s remaining claims. Belmont’s Motion to

Strike and Motion for Summary Judgment (Doc. Nos. 44, 60) will be granted and this case will be

dismissed.

       An appropriate order will enter.




                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 51

  Case 3:17-cv-01245 Document 82 Filed 03/13/19 Page 51 of 51 PageID #: 1662
